      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 1 of 48




                          UNITED STATES DISTR ICT COURT
                         SOUTHERN DISTR ICT OF MISS ISS IPPI
                               NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY                         Case No. 3:19-cv-00196
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                               Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                                       Securities and Exchange Commission v.
                                                       Arthur Lamar Adams and Madison Timber
                Plaintiff,                             Properties, LLC

        v.                                             Hon. Carlton W. Reeves, District Judge

BANKPLUS; BANKPLUS WEALTH
MANAGEMENT, LLC; GEE GEE
PATRIDGE, VICE PRESIDENT AND CHIEF
OPERATING OFFICER OF BANKPLUS;
STEWART PATRIDGE; JASON COWGILL;
MARTIN MURPHREE; MUTUAL OF
OMAHA INSURANCE COMPANY; and
MUTUAL OF OMAHA INVESTOR
SERVICES, INC.,

                Defendants.




                   RECEIVER’S OPPOSITION TO DEFENDANTS’
                            MOTIONS TO DISMISS

        Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar Adams and

Madison Timber Properties, LLC (the “Receiver”), through undersigned counsel, opposes the

motion to dismiss filed by Defendants BankPlus and BankPlus Wealth Management, LLC

(collectively, “BankPlus”); Gee Gee Patridge; Jason Cowgill; and Mutual of Omaha Insurance

Company and Mutual of Omaha Investor Services, Inc. (collectively, “Mutual of Omaha”).1


1
 Doc. 30 (BankPlus); Doc. 33 (Gee Gee Patridge); Doc. 40 (Jason Cowgill); Docs. 46, 48 (Mutual of
Omaha). Because the motions present the same arguments and the underlying facts and applicable law
overlap, the Receiver responds to all five motions in this one brief. The Receiver sometimes refers to Gee
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 2 of 48




                                          INTRODUCTION

        Defendants are a bank, a financial services company, and their employees who for more

than seven years lent their influence, their professional services, and even their customers to the

Madison Timber Ponzi scheme, establishing for it a de facto DeSoto County headquarters within

BankPlus’s Southaven, Mississippi branch office. Defendants move to dismiss the Receiver’s

claims against them on the primary premise that Defendants did not know that Madison Timber

was a Ponzi scheme.

        Defendants do not dispute the facts alleged in the complaint so much as the reasonable

inferences drawn from them. Defendant BankPlus contends there are “more likely explanations”

for why its employees did what they did. According to BankPlus, Gee Gee Patridge, BankPlus’s

long-time Chief Financial Officer and, later, Chief Operations Officer, was moved by “love and

trust” for Wayne Kelly, a family friend, to help grow Madison Timber’s business.2 Defendant

Jason Cowgill, the manager of BankPlus’s Southaven branch office, says he took comfort in Gee

Gee Patridge’s involvement in Madison Timber when he facilitated Madison Timber

investments.3 Everyone claims they relied on the expertise and diligence of “well-known law

firms Butler Snow and Baker Donelson,” whose affiliations they say legitimized Madison

Timber.4 It is simply not “conceivable,” Defendants contend, that they did anything wrong.5




Gee Patridge, Stewart Patridge, Jason Cowgill, and Martin Murphree collectively as the “Individual
Defendants.” She sometimes refers to all defendants collectively as “Defendants.” Because the briefs filed
by Mutual of Omaha Insurance Company and Mutual of Omaha Investor Services, Inc. are identical except
for Mutual of Omaha Insurance Company’s alter ego argument, the Receiver’s citation to Record
Document 49 is meant to respond to the arguments of both Mutual of Omaha defendants.
2
  See, e.g., Doc. 31 at 2.
3
  See, e.g., Doc. 39 at ¶ 34.
4
  See, e.g., Doc. 31 at 2; Doc. 35 at ¶ 36; Doc. 39 at ¶ 36.
5
  See, e.g., Doc. 31 at 4 (“the Complaint does not cross the threshold from the conceivable to the
plausible”).

                                                                                                        2
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 3 of 48




        One thing is clear: While all Defendants knew enough facts that one might reasonably

conclude that they knew or should have known that Madison Timber was a fraud, Defendant

BankPlus did know. The complaint expressly alleges that BankPlus “knew as early as 2009, and no

later than 2015, that Madison Timber was a fraud.”6 By 2015, BankPlus management had called

Madison Timber “kind of spooky”7 and “a pyramid scheme”8 and had noted that Madison Timber

“doesn’t look/sound good” 9 and “appears to be money laundering.” 10 Investors, including

BankPlus customers, did not know what BankPlus knew. BankPlus’s silence allowed Madison

Timber to continue to grow.11

        Defendants no doubt have many explanations for their acts, and they will have an

opportunity to offer “the full context” that they say will undermine the complaint. 12 For now,

however, it is enough that the complaint alleges sufficient facts to state claims against each of the

Defendants—for civil conspiracy, aiding and abetting, and recklessness, gross negligence, and at a

minimum negligence against all Defendants; for negligent retention and supervision against

Defendants BankPlus and Mutual of Omaha; for violation of Mississippi’s Racketeer Influenced

and Corrupt Organization Act against Defendant BankPlus; and for violation of Mississippi’s

Uniform Fraudulent Transfer Act against Defendant Jason Cowgill. The complaint separately

alleges Defendants BankPlus and Mutual of Omaha are vicariously liable for the acts of their

employees and of their alter ego affiliates. Each Defendant has moved to dismiss each of the

claims against them, and the Receiver addresses their arguments here.


6
  Doc. 1 at ¶¶ 59–74.
7
  Doc. 1 at ¶ 61.
8
  Doc. 1 at ¶ 63.
9
  Doc. 1 at ¶ 62.
10
   Doc. 1 at ¶ 65.
11
   Doc. 1 at ¶ 74.
12
   See, e.g., Doc. 31 at 3-4 (arguing “the full context” undermines the complaint).

                                                                                                   3
        Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 4 of 48




          Contrary to Defendants’ arguments, the Receiver need not prove each Defendant’s actual

knowledge that Madison Timber was a Ponzi scheme to survive their motions to dismiss. It is

enough that the complaint expressly alleges each Defendant knew or should have known, and there

are ample facts that if true establish that each Defendant did know.

          Also contrary to Defendants’ arguments, the Receiver does not lack standing to pursue her

claims. The Receiver filed this lawsuit in her capacity as Receiver and pursuant to the powers

vested in her by the Court’s orders and applicable law. The Receiver has standing to pursue, inter

alia, claims against third parties whose actions contributed to the success of the Madison Timber

Ponzi scheme, and therefore to the debts of the Receivership Estate. As the Fifth Circuit has held in

comparable cases, the in pari delicto doctrine does not apply.


                                           ARGUMENT

          A complaint should state “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

plaintiff’s factual allegations as true and makes reasonable inferences in the plaintiff’s favor.”

Handy v. U.S. Foods, Inc., No. 3:14-cv-854, 2015 WL 1637336, at *1 (S.D. Miss. Apr. 13, 2015)

(citing Iqbal, 556 U.S. at 678).

          BankPlus contends that the complaint must satisfy Rule 9(b)’s heightened pleading

standard because its claims “involve fraud.”13 In fact, the complaint does not allege BankPlus is

liable for fraud; neither fraud nor scienter are elements of the Receiver’s claims. “Where

averments of fraud are made in a claim in which fraud is not an element, an inadequate averment of



13
     Doc. 31 at 15.

                                                                                                   4
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 5 of 48




fraud does not mean that no claim has been stated.” Lone Star Ladies Inv. Club v. Schlotzsky’s Inc.,

238 F.3d 363, 368 (5th Cir. 2001).

        Nevertheless, the complaint easily meets Rule 9(b)’s standard. The complaint specifically

alleges that from January 2011 until Madison Timber’s collapse on April 19, 2018, BankPlus

employees substantially assisted Madison Timber’s growth by recruiting new investors to

Madison Timber, including from BankPlus’s own customers;14 lending their influence to Madison

Timber, including by serving as a reference to potential investors; 15 lending their resources,

including BankPlus office space, for Madison Timber meetings; 16 facilitating the financial

transactions on which Madison Timber relied—payments to and from its investors and to and from

its recruiters;17 and facilitating transfers, or “loans,” from Wayne Kelly to Madison Timber that

masked Madison Timber’s insolvency.18 The allegations in the complaint undoubtedly provide

BankPlus with “adequate notice of the nature and grounds” of the Receiver’s claims.

        If the complaint lacks the requisite particularity (and it does not), the remedy is not

dismissal, but amendment. Fed. R. Civ. P. 15(a) (“The court should freely give leave [to amend]

when justice so requires.”); Lone Star Ladies Inv. Club, 238 F.3d at 367 (5th Cir. 2001) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)) (“Not surprisingly, denying leave to amend, absent

articulable reason, is ‘not an exercise of discretion’ but rather ‘abuse of . . . discretion.’”).




14
   See, e.g., Doc. 1 at ¶¶ 19, 27–32, 33–37, 38, 54, 56, 72.
15
   See, e.g., Doc. 1 at ¶¶ 38–42.
16
   See, e.g., Doc. 1 at ¶¶ 33–37.
17
   See, e.g., Doc. 1 at ¶¶ 43–55, 67.
18
   See, e.g., Doc. 1 at ¶¶ 51–52, 64–71.

                                                                                                    5
          Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 6 of 48




     I.    BankPlus and Mutual of Omaha are responsible for their employees’ acts.

           The complaint alleges BankPlus and Mutual of Omaha employed the Individual

Defendants and are vicariously liable for their acts.

           BankPlus argues it cannot be liable for its employees’ acts because its employees did not

act within the scope of their employment. But while BankPlus contends that its employees’ actions

were “clearly beyond” the scope of their employment in one breath,19 in the next it contends that

those same actions were “routine banking and trading activities.”20 BankPlus cannot have it both

ways.

           The case on which BankPlus relies to argue that the Individual Defendants did not act

within the scope of their employment is inapplicable here. Seay involved an employee who

conducted romantic affairs at their workplace. Baker Donelson Bearman Caldwell & Berkowitz,

P.C. v. Seay, 42 So. 3d 474, 487 (Miss. 2010) (concluding that an attorney’s affair with a client’s

wife was not related to representation of the client). A romantic affair is “the quintessential

example of an activity that is for purely personal benefit and outside the scope of employment.”

Seay, 42 So. 3d at 488. This lawsuit does not allege a romantic affair.

           Seay involved a Baker Donelson shareholder. In holding that the shareholder’s affair with a

client’s wife was not within the scope of his employment, the Mississippi Supreme Court observed

that his conduct was “different in kind from that authorized” by Baker Donelson. Id. (emphasis

removed). Here, by contrast, the Individual Defendants’ acts were “of the kind [they were]

employed to perform.” Id. (quoting Restatement (Second) of Agency § 228(1)(a)). Gee Gee

Patridge, BankPlus’s long-time Chief Financial Officer and, later, Chief Operations Officer,


19
     Doc. 31 at 21.
20
     Doc. 31 at 25.

                                                                                                    6
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 7 of 48




facilitated wire transfers, provided bank statements to Wayne Kelly, and managed BankPlus

customers’ investments.21 Jason Cowgill was the manager of BankPlus’s Southaven branch office

who provided office space at BankPlus’s Southaven branch and verified certain wires,

commissions, and deposits of Madison Timber investors’ checks.22 Stewart Patridge and Martin

Murphree were registered investment advisors and registered brokers affiliated with BankPlus

Wealth Management, LLC who worked in BankPlus’s DeSoto County branch offices. Patridge

and Murphree identified BankPlus customers who might be recruited to invest in Madison Timber

and recruited them in return for commissions paid by Wayne Kelly. 23 Even after they left

BankPlus, Patridge and Murphree continued to use BankPlus’s Southaven branch office to

facilitate Madison Timber’s business.24

        Given that BankPlus itself calls these acts “routine,”25 it cannot credibly dispute that the

Individual Defendants acted within the scope of their employment, such that it is vicariously

liable. See, e.g., Rotstain, 2015 WL 13034513, at *11 (even the provision of “routine banking

services” is “sufficient to allege substantial assistance and an overt act in furtherance of a

21
   Doc. 1 at ¶¶ 38–42, 49, 68–69.
22
   Doc. 1 at ¶¶ 34, 47. Although not within the four corners of the complaint, Cowgill’s answer is telling.
See Answer and Affirmative Defenses of Jason Cowgill, Doc. 39, ¶¶ 27 (“Cowgill admits that he assisted
with deposits that pertained to Madison Timber at the express authorization and direction of the appropriate
shareholder.”), 35 (“Cowgill admits that Kelly, a BankPlus customer, expressly authorized and directed
him to withdraw funds from the Kelly Management account, a BankPlus account, and to make those funds
available to Stewart Patridge.”), 47 (“Cowgill admits that he verified the completion of deposits and wires
at the request of Wayne Kelly or Stewart Patridge for deposits initiated by Madison Timber to investors that
were also BankPlus account holders.”), 49 (“Cowgill admits that he called investors to notify them that
Stewart Patridge was no longer involved with Madison Timber, that Cowgill could continue to confirm
deposits of their proceeds checks if they desired for him to do so, or that they could handle their deposits
into their accounts themselves.”), 52 (“Cowgill admits that BankPlus . . . made loans to BankPlus customers
using their Madison Timber promissory notes as collateral or an income source . . .”), 65 (“Cowgill admits
that he assisted with deposits relating to Madison Timber at the express authorization and direction of the
respective BankPlus customers associated with the corresponding account.”).
23
   Doc. 1 at ¶¶ 31–32.
24
   Doc. 1 at ¶ 34.
25
   Doc. 31 at 26; see also Doc. 31 at 28 (“[T]he Complaint alleges routine activity by the bank related to
servicing customers’ accounts.”).

                                                                                                          7
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 8 of 48




conspiracy” if those services “inherently facilitated the financial transactions and operations that

formed the lifeblood of the [Ponzi] scheme”).

        Mutual of Omaha also argues it cannot be liable for the acts of Stewart Patridge and Martin

Murphree, because the complaint does not allege Mutual of Omaha’s “actual backing” and

because, it contends, Patridge and Murphree acted outside the scope of their employment with

Mutual of Omaha.26 Mutual of Omaha is wrong on both accounts. First, the complaint need not

allege that Mutual of Omaha provided “actual backing” to Patridge and Murphree. It is more than

sufficient that the complaint alleges that, in light of numerous red flags, Mutual of Omaha—a

sophisticated financial services company—knew or should have known that Patridge and

Murphree, registered brokers affiliated with Mutual of Omaha, were selling Madison Timber

investments.

        Second, the complaint alleges facts sufficient to show that Patridge and Murphree acted

within the scope of their employment with Mutual of Omaha. The complaint alleges that Patridge

and Murphree were “registered investment advisor[s] and registered broker[s] affiliated with

Mutual of Omaha Investor Services, Inc. . . . and possibly . . . ordinary agent[s] affiliated with

Mutual of Omaha.”27 The complaint further alleges that “Patridge and Murphree, as agents of

Mutual of Omaha, substantially assisted Madison Timber’s growth by recruiting new investors to

Madison Timber.”28

        Mutual of Omaha misunderstands the Receiver’s burden at this early stage of litigation. In

support of its argument that neither Patridge nor Murphree acted within the scope of their

employment, Mutual of Omaha relies on FSC Securities Corp. v. McCormack, 630 So. 2d 979


26
   Doc. 49 at 7–10.
27
   Doc. 1 at ¶ 76–77.
28
   Doc. 1 at ¶ 79.

                                                                                                  8
       Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 9 of 48




(Miss. 1994), and Morgan v. MML Investors Services, Inc., 226 So. 3d 590 (Miss. Ct. App.

2017).29 But FSC Securities Corp. was an appeal from a lower court’s denial of a motion to amend

final judgment after a bench trial. 30 Morgan was an appeal from a summary judgment

rendered after discovery.

        A complaint need only allege facts to create a “reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The complaint is sufficient at this stage

to allege that the Individual Defendants acted within the scope of their employment, such that

BankPlus and Mutual of Omaha are vicariously liable for their acts.


 II.    The complaint states a claim for civil conspiracy.

        A conspiracy is “a combination of persons for the purpose of accomplishing an unlawful

purpose or a lawful purpose unlawfully.” Shaw v. Burchfield, 481 So. 2d 247, 255 (Miss. 1985).

An agreement to conspire “may be express, implied, or based on evidence of a course of

conduct.” Bradley v. Kelley Bros. Contractors, 117 So. 3d 331, 339 (Miss. Ct. App. 2013)

(emphasis added). The three elements of a civil conspiracy claim are: “(1) the existence of a

conspiracy, (2) an overt act in furtherance of that conspiracy, and (3) damages arising therefrom.”

Wells v. Shelter Gen. Ins. Co., 217 F. Supp. 2d 744, 753 (S.D. Miss. 2002) (citing Delta Chem. &

Petroleum, Inc. v. Citizens Bank of Byhalia, 790 So. 2d 862, 877 (Miss. App. 2001)). In

determining whether a civil conspiracy exists, damages—as opposed to the agreement—“are the


29
  Doc. 49 at 8–9.
30
   The court in FSC Securities Corp. found it important that the broker’s employer investigated and
suspended the broker when the employer learned of possible wrongdoing. 630 So. 2d at 985. Note that here
the complaint expressly alleges that “Mutual of Omaha, which is a sophisticated financial services
company, was in an advantageous position to discover that Madison Timber that Madison Timber was a
fraud,” Doc. 1 at ¶ 79, and that, despite Mutual of Omaha’s “duty to supervise its agents to ensure that they
were not selling investments in a Ponzi scheme,” ¶ 79, “Mutual of Omaha did nothing to supervise its
agents in their sales of Madison Timber investments—or if it did, it did nothing to investigate Madison
Timber,” ¶ 80.

                                                                                                           9
        Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 10 of 48




essence.” Rex Distrib. Co., Inc. v. Anheuser-Busch, LLC, No. 2018-IA-00037-SCT, 2019 WL

2223661, at *8 (Miss. May 23, 2019) (quoting Bradley, 117 So. 3d at 339) (“The elements [of a

claim for civil conspiracy] are quite similar to those required of a criminal conspiracy, with the

distinguishing factor being that an agreement is the essence of a criminal conspiracy, while

damages are the essence of a civil conspiracy.”) (internal quotation marks omitted).

          BankPlus argues the complaint does not state a civil conspiracy claim because its

allegations do not “imply [BankPlus’s] agreement” to assist Madison Timber, because the

complaint does not allege that “BankPlus knew Mr. Adams operated a fraudulent scheme and

agreed to conspire with him to further the scheme unlawfully.”31 Mutual of Omaha, Gee Gee

Patridge, and Jason Cowgill make the same argument. The argument fails for multiple reasons.


              A. The Receiver may show, but is not required to show, that Defendants
                 committed an overt act in furtherance of the conspiracy.

          Although she may do so, the Receiver is not required to show that BankPlus, Mutual of

Omaha, or any of the Individual Defendants committed an overt act in furtherance of the

conspiracy, only that they “agreed to and participated in [Lamar Adams’s and Wayne Kelly’s]

course of action.” Rex Distrib., 2019 WL 2223661 at *8. The Mississippi Supreme Court made

clear in a recent opinion that it is “a fundamental misstatement of the nature of civil conspiracy” to

contend—as Defendants do—that liability for civil conspiracy depends on every alleged

coconspirator having committed an overt act that damaged the plaintiff. Id. Civil conspiracy

“exists as a cause of action to hold nonacting parties responsible.” Id. (emphasis added). To state a

claim for civil conspiracy, the Receiver “has to show an unlawful overt act and [she] has to show

damages, but the overt act need not be by [BankPlus, Mutual of Omaha, or any one of the



31
     Doc. 31 at 18–19.

                                                                                                   10
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 11 of 48




Individual Defendants].” Id. It is enough that the Receiver shows an overt act by Lamar Adams

and Wayne Kelly and that Defendants participated in Adams’s and Kelly’s “course of action.”

       It is undisputed that Lamar Adams and Wayne Kelly, principals of Madison Timber,

committed overt acts in furtherance of the Madison Timber Ponzi scheme. The complaint alleges

Defendants agreed to and participated in Adams’s and Kelly’s “course of action” by, among other

things, recruiting investors to Madison Timber and facilitating their investments.32 Kelly in turn

paid the Individual Defendants commissions for each investor they recruited.33

       Simply put, Defendants “agreed to and participated in [Lamar Adams’s and Wayne

Kelly’s] course of action.” Rex Distrib., 2019 WL 2223661 at *8. The complaint’s allegations are

more than sufficient to state a claim for civil conspiracy.


           B. Defendants knew or should have known that Madison Timber was a fraud.

       BankPlus, Gee Gee Patridge, and Jason Cowgill argue they cannot be liable for civil

conspiracy because the Receiver cannot allege that they had actual knowledge that Madison

Timber was a fraud.34 They misunderstand what is required of the Receiver at this early stage of

litigation. In any event, the complaint alleges that BankPlus knew Madison Timber was a fraud

and nonetheless allowed its employees to continue facilitating investments in Madison Timber.

       Mississippi law holds that a conspiracy can be formed by a “mere tacit understanding

between the conspirators to work to a common purpose.” Aetna Ins. Co. v. Robertson, 94 So. 7, 22

(1922), modified on suggestion of error for other reasons, 95 So. 137 (1923). Defendants formed a

common purpose with Lamar Adams and Wayne Kelly to recruit investors to Madison Timber and

32
   See, e.g., Doc. 1 at ¶¶ 19, 27–32, 33–37, 38–40, 49–56, 72, 78.
33
   See, e.g., Doc. 1 at ¶¶ 29, 32, 35, 51, 54.
34
   See Doc. 31 at 18–22; Doc. 34 at 7–9; Doc. 41 at 2–3. Mutual of Omaha does not make this argument; it
argues only that the Receiver did not allege an overt act by Mutual of Omaha committed in furtherance of
the conspiracy. As discussed above, the Receiver need not make such a showing.

                                                                                                     11
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 12 of 48




facilitate their investments.35 BankPlus knew that the Individual Defendants used their affiliation

with BankPlus to recruit new investors to Madison Timber and allowed it.36 BankPlus knew that

Madison Timber was a fraud, but said nothing to the dozens of unknowing investors, including

BankPlus customers, who it exposed to Madison Timber. 37 See, e.g., Rotstain, 2015 WL

13034513, at *11 (even the provision of “routine banking services” is “sufficient to allege

substantial assistance and an overt act in furtherance of a conspiracy” if those services “inherently

facilitated the financial transactions and operations that formed the lifeblood of the [Ponzi]

scheme”).

        BankPlus, Gee Gee Patridge, and Cowgill all cite Midwest Feeders, Inc. v. Bank of

Franklin, 886 F.3d 507, 520 (5th Cir. 2018), for the general proposition that civil conspiracy

requires proof that the coconspirator “knew of [the] fraudulent scheme.” In fact, in affirming

summary judgment in that case, the Fifth Circuit nevertheless observed that “civil conspiracy can

be—and often is—established through circumstantial evidence.” Id. at 520. Indeed, the district

court in Midwest Feeders denied a motion to dismiss because alleged “circumstantial evidence”

created “a factual inquiry regarding a civil conspiracy.” Midwest Feeders, Inc. v. Bank of Franklin,

114 F. Supp. 3d 419, 431 (S.D. Miss. 2015). Where one conspirator had “confessed to fraudulent

activity,” it was sufficient, at the motion to dismiss stage, that his coconspirators were alleged to

have failed to investigate. Id.

        Here the complaint alleges more than circumstantial evidence. Far from “piling inference

upon inference” or engaging in “speculation and conjecture,”38 the complaint expressly alleges



35
   Doc. 1 at ¶¶ 19, 27–32, 33–37, 38–40, 49–56, 72.
36
   Doc. 1 at ¶ 88.
37
   Doc. 1 at ¶ 74.
38
   Doc. 34 at 8.

                                                                                                  12
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 13 of 48




that all Defendants “knew or should have known that Madison Timber was a Ponzi scheme”39 and

specifically details numerous red flags, any one of which should have alerted them that Madison

Timber was a fraud.40 These red flags, summarized in paragraph 58 of the complaint, included the

following:

        a.   The timber deeds and cutting agreements between landowners and Madison Timber were fake.
             The landowners’ signatures, forged by Adams, often looked the same. A call to any one of the
             hundreds of purported landowners, or a simple check of the title for any one of the hundreds of
             purported tracts of land, would have confirmed the truth.
        b.   Madison Timber had no real contracts with any mills. A call to any one of the mills for which
             Madison Timber purported to have contracts would have confirmed the truth.
        c.   Madison Timber required that an investor agree that he or she would not record the deed by
             which Madison Timber purported to grant its own rights to the investor unless and until
             Madison Timber failed to make a payment due under the promissory note. These agreements
             were irregular and suspicious.
        d.   The “profit” that Adams promised was 300% to 400% better than that payable by any other
             fully collateralized investment and was uniform and consistent. These profits were irregular
             and suspicious.
        e.   Madison Timber purported to have identified mills with an insatiable demand for timber at
             uniform prices. The market price for timber is readily available from multiple sources, and any
             one of those sources would have confirmed that the market price for timber actually rises and
             falls, sometimes dramatically, over short periods of time.
        f.   In 2014, Adams decided that he did not want to have to manage Madison Timber during the
             month of December. Madison Timber’s recruiters were advised that Madison Timber would
             not issue checks in December going forward; what had been a 12-month payoff would become
             a 13-month payoff, skipping the last month of the year. This event was suspicious.
        g.   In October 2016, Madison Timber abruptly changed banks, and each recruiter was responsible
             for collecting within a short period of time all outstanding pre-dated checks from his individual
             investors and then reissuing new pre-dated checks drawn from Madison Timber’s new account
             at a different bank. This event was suspicious.


        The complaint thus does not rely on “bare assertions.”

        The complaint also does not “hedge.” It does not rely on red flags alone—it alleges that, as

early as 2009, and by no later than 2015, BankPlus suspected, and eventually confirmed, that




39
  Doc. 1 at ¶ 89.
40
  Interestingly, Gee Gee Patridge argues “[t]he ‘red flags’ cited by the Receiver would have been available
to all investors,” Doc. 34 at 8, but then concedes that she—an investor until 2014—“did not independently
confirm the underlying Madison Timber investments were real.” Doc. 34 at 4.

                                                                                                                 13
    Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 14 of 48




Madison Timber was a fraud. The complaint expressly alleges at paragraphs 59–71 that

BankPlus’s management was aware of multiple reports and inquiries:

           60. In March 2009, a BankPlus vice president emailed colleagues, including members of
        BankPlus’s fraud department and BankPlus’s president for Madison County, to advise that a
        BankPlus account in the name of “Madison Timber Company LLC” had triggered a “Kite Suspect
        report.” She described the situation:

           [T]he customer had come in a few days ago . . . concerned about some checks he had
           “written to clients”, and that a wire had not come in to cover them. . . . [A]fter some
           conversation Mr. Adams indicated that he was friends with [a BankPlus colleague] and he
           would also call him. I contacted [the BankPlus colleague] and he stated that he does know
           Mr. Adams and that Mr. Adams had called him about the checks. . . .

           After reviewing the transactions occurring on the account I became very concerned about
           what has been transpiring over the last month. Last night there was a deposit for $44,450
           consisting of a check drawn on [an account at another bank], and 2 checks paid for $29,000
           and $16,000 payable to “MTC” that appear to have been deposited at [the other bank]. The
           current balance in the account is $1,473.53 . . . I will say here that the signatures on the . . .
           checks being deposited are very similar to the signatures on the Madison Timber Company
           checks that are paying.

           Although we have received 2 wires in to the account . . . , the “check” deposits to “check”
           paying transactions have continued after both wires, and the daily balances have continued
           to diminish.

           Please review the activity in this account . . . .

       On information and belief, BankPlus “had a conversation” with Adams but did not require him to
       close Madison Timber’s account, which was still open at the time of Madison Timber’s collapse on
       April 19, 2018. Going forward, however, Adams directed all investors to wire money to Madison
       Timber’s account at Trustmark instead.

           61. In January 2015, BankPlus’s president for Belzoni received a complaint from a BankPlus
       customer and Madison Timber investor regarding Stewart Patridge’s handling of his investments.
       He wrote one of the bank’s directors to inquire if he had “any insight on what [Stewart’s] doing or
       maybe a company Madison Timber Company (Wayne Kelly).” He offered that the “business with
       Stewart P . . . really sounds kind of spooky.”

           62. In February 2015, BankPlus’s president for Belzoni shared with the same bank director
       documents he had received from the investor. He noted that the investor “has called Wayne Kelly
       and thinks that there is nothing left there and can’t find Stewart.” “Not much information to go on,”
       he added, “but doesn’t look/sound good to me.”

           63. Apparently unrelatedly, in March 2015, BankPlus’s president for Madison County sent an
       email to more than a dozen BankPlus colleagues inquiring “Does anyone know anything about:
       Madison Timber[,] Terry Wayne Kelly[,] Kelly Management ???” Separately, on the same day, she
       wrote:

           [A colleague] in our Canton Branch who is the officer on Madison Timber called me to say
           that she does not trust Lamar Adams AT ALL! She said that he is constantly sell “timber
           shares” to people and giving them posted dated checks. She thinks it’s all like a pyramid
           scheme. . . . [Another colleague], manager at our Pear Orchard Branch, said Wayne Kelly
           calls him all the time, always in a big hurry, checking on balances, deposits, checks, etc.


                                                                                                                14
Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 15 of 48




 She followed up a couple of hours later:

     [Another colleague] also knows of Lamar Adams because he is from the Greenwood area
     too. [He] said that over the years in talking to Greenwood people that the Madison Timber
     deal is a scheme. [He] also recalls [another colleague] (in our Fraud area) contacting him a
     while back because it appeared that they were kiting, so they had a conversation with
     Wayne about it and he quit . . . ALSO, [he] said that at one time Wayne Kelly was good
     friends with Stewart Patridge, Gee Gee’s son………….just sayin’.

     64. The emails prompted BankPlus’s president for DeSoto County to ask BankPlus’s Bank
 Secrecy Act Officer, a certified anti-money laundering specialist, to look into “Wayne Kelly, Kelly
 Management, Madison Timber, Jason Cowgill, Magic Man LLC, Martin Murphree, & Lamar
 Adams.”

      65. The request of BankPlus’s Bank Secrecy Act Officer was made on a Friday and by the
 following Wednesday he had concluded Madison Timber’s activities “appear to be money
 laundering.” A few days later he shared a summary of his findings with a colleague:

     It is believed that [Jason Cowgill] facilitated the majority of check deposits and wires out
     [to Madison Timber] for each BankPlus customer we have identified from North
     Mississippi. All deposits are from the same businesses with wires being sent back to the
     same businesses within a few days of the deposits or, in some cases, the exact same day as
     the deposits. . . . The checks have BankPlus “for deposit only” stamp as the endorsements
     and some are handwritten and appear to be the same handwriting on all checks being
     deposited. Mr. Cowgill would make the deposits for all of the accounts at the same time, by
     giving a stack of deposit tickets and checks to the teller to process the deposits for each
     account. The checks deposited all note a different payment number for each investment
     with Madison Timber. The memo lines have numbers for 1-12. We believe this is to keep
     track of what number payment they are on for each investment. It appears each investment
     is paid back to the customer in a year.

     All of the checks are being written by Madison Timber Company, Inc. and Madison
     Timber Properties, LLC from Trustmark National Bank with the majority of the checks
     coming from Madison Timber Properties, LLC. . . . The signer for all of the checks being
     written off Trustmark’s Madison Timber accounts is Terry Wayne Kelly. Mr. Terry Wayne
     Kelly does have another business account with BankPlus styled Kelly Management, LLC.
     Kelly Management, LLC is no longer registered with the Secretary of State for the State of
     Mississippi. We have contacted the signer about this issue, which is said [to] have been a
     mistake. The business is showing dissolved . . . .

     For the [identified accounts,] the total for the checks deposited from Trustmark is
     $7,783,225 and the total amount of wires back to Trustmark to Madison Timber is
     $7,491,617. This type of activity makes this appear to be some type of money laundering
     scam or scheme, which was facilitated by Jason Cowgill or Terry Wayne Kelly . . . .

     After further research in Kelly Management, we discovered that Mr. Cowgill’s wife . . . is
     receiving “consulting fees” from Terry Wayne Kelly and Kelly Management, Inc. We also
     discovered that Martin Murphree’s wife . . . is also receiving checks for “consulting fees”
     from Kelly Management.

      66. Notwithstanding these findings, BankPlus did nothing to curb Madison Timber’s reliance
 on BankPlus to facilitate the financial transactions on which Madison Timber relied—payments to
 and from its investors, including BankPlus customers; payments to and from its recruiters; and
 transfers, or “loans,” from Kelly that masked Madison Timber’s insolvency. Kelly’s continued use
 of his BankPlus accounts for Madison Timber business surprised at least one BankPlus vice

                                                                                                       15
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 16 of 48



       president who was aware of BankPlus’s findings. Responding to an email regarding Kelly’s banking
       activities in July 2015, the vice president responded: “I thought you said these accounts moved.” It
       appears that BankPlus only asked Kelly to update Kelly Management’s registration with the
       Mississippi Secretary of State.

           67. Emails show that throughout 2015 and 2016, and possibly after, Jason Cowgill continued
       to request the assistance of his former BankPlus colleagues to wire money from BankPlus
       customers’ accounts to Madison Timber, and they obliged.

            68. Emails show that Gee Gee Patridge also continued to assist Kelly with his Madison Timber
       business. When, in July 2015, Kelly wanted to wire $230,000 from his personal account to Madison
       Timber, she personally instructed BankPlus employees to complete the transaction, adding “I am
       also coming to town if I need to sign the request.” Transfers such as this, which Kelly sometimes
       called “loans,” masked Madison Timber’s insolvency and ensured that Madison Timber could
       continue to pay and recruit investors.

           69. Emails show that when, in April and May 2016, Kelly requested help collecting Kelly
       Management banking statements “to show checking deposits slips and copies of the checks,” Gee
       Gee compiled and sent them to him.

            70. Emails show that, although Gee Gee herself ceased investing in Madison Timber in 2015,
       she continued to facilitate the investments of another investor. Kelly continued to make regular
       visits to BankPlus’s Jackson headquarters to drop off and pick up that investor’s paperwork at least
       through December 2016, and possibly after. The investor was still an investor when Madison
       Timber collapsed on April 19, 2018.

           71. Emails show that when a BankPlus vice president for Madison County reported that
       Kelly’s large checks to and from Madison Timber were “throwing up a red flag to me,” another
       BankPlus employee observed, “That’s ok. I think they are ok since they have been banking with us
       since 2007. He is just transferring a lot of money between his personal account and Madison
       Timber.”


Despite the fact that BankPlus suspected—and then eventually confirmed—that Madison Timber

was a fraud, it allowed the Patridges, Cowgill, and Murphree to continue to facilitate investments

in Madison Timber.41 Investors, including BankPlus customers, did not know what BankPlus

knew. BankPlus’s silence allowed Madison Timber to continue to grow.42




41
   Doc. 1 at ¶¶ 72–73.
42
   Doc. 1 at ¶ 74. Martin Murphree’s answer tells the same story. Murphree states that investors did not
“possess[] the knowledge or documentation of fraud which the Complaint alleges that BankPlus
management had in 2015 regarding Madison Timber,” and that, if “BankPlus knew as early as 2009, and no
later than 2015, that Madison Timber was a fraud, BankPlus management did not share that information”
with investors. Answer and Affirmative Defenses of Martin Murphree, Doc. 35, ¶¶ 72–74.

                                                                                                              16
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 17 of 48




            C. The complaint alleges an underlying tort.

        Gee Gee Patridge and Jason Cowgill argue the complaint fails to allege an underlying tort

for civil conspiracy.43 Not true. The complaint expressly alleges, inter alia, that Defendants are

liable for recklessness, gross negligence, and at a minimum, negligence. The complaint further

alleges a claim of negligent retention and supervision against BankPlus and Mutual of Omaha.

        Defendants’ reckless and negligent acts proximately caused harm to the Receivership

Estate.44 Without Defendants’ encouragement and assistance, Madison Timber would not have

continuously grown—it would have failed before ensnaring hundreds of new unwitting investors.

Defendants contributed to Madison Timber’s success and therefore to the Receivership Estate’s

liabilities today.45


                                          ________________

        In summary, applying precedent, reading the complaint’s allegations in a light most

favorable to the Receiver, and indulging reasonable inferences in her favor, the complaint

unquestionably states facts supporting a civil conspiracy claim sufficient to survive a motion to

dismiss.




43
   Doc. 34 at 9; Doc. 41 at 4.
44
   Doc. 1 at ¶ 91.
45
   Doc. 1 at ¶ 92. As discussed above, the Receiver need not show that any one defendant committed an
overt act in furtherance of the conspiracy. She need only show that Defendants “agreed to and participated
in [Lamar Adams’s and Wayne Kelly’s] course of action” by assisting in the growth of Madison Timber.
Rex Distrib., 2019 WL 2223661 at *8.

                                                                                                       17
       Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 18 of 48




III.    The complaint states a claim for aiding and abetting.

            A. This Court has recognized a claim for aiding and abetting.

        BankPlus, Mutual of Omaha, Gee Gee Patridge, and Jason Cowgill all contend that the

Receiver “cannot assert a state law tort claim for aiding and abetting in Mississippi.” 46 Although

no Mississippi state court has had the occasion to address the issue, every Mississippi federal court

to address the issue has agreed that Mississippi law would recognize a claim for civil aiding and

abetting as set forth in the Restatement (Second) of Torts section 876(b). This includes the United

States Bankruptcy Court for the Southern District of Mississippi in In re Evans, 467 B.R. 399

(Bankr. S.D. Miss. 2011), which Defendants selectively quote in their memoranda.

        As the In re Evans court explained, this Court in Dale v. Ala Acquisitions, Inc., 203 F.

Supp. 2d 694 (S.D. Miss. 2002), made an Erie guess that Mississippi would recognize a cause of

action under section 876(b) of the Restatement “(1) because a majority of other jurisdictions have

done so and (2) because Mississippi recognizes the analogous tort of civil conspiracy.” In re

Evans, 467 B.R. at 409.47 Since Dale, this Court has consistently recognized a cause of action for

aiding and abetting under Mississippi state law.48 The In re Evans court recognized the viability of


46
   Doc. 31 at 23. See also Doc. 49 at 13; Doc. 34 at 9; Doc. 41 at 4.
47
   BankPlus, Gee Gee Patridge, and Jason Cowgill quote the Fifth Circuit’s opinion in In re Depuy
Orthopaedics, Inc., Pinnacle Health Implant Prods. Liab. Litig., 888 F.3d 753, 781 (5th Cir. 2018), for the
proposition that “[w]hen sitting in diversity, a federal court exceeds the bounds of its legitimacy in
fashioning novel causes of action not yet recognized by state courts.” They then argue this Court should not
recognize a cause of action for aiding and abetting fraud. See Doc. 31 at 23. Depuy applied Texas law, and
the “novel issue” was “an aiding-and-abetting cause of action, outside of the conspiracy context, when the
predicate offense sound[ed] in strict liability.” 888 F.3d at 781. Unlike the Mississippi Supreme Court, the
Texas Supreme Court had explicitly stated that it “has not expressly decided whether Texas recognizes a
cause of action for aiding and abetting.” Id. (quoting First United Pentecostal Church of Beaumont v.
Parker, 514 S.W.3d 214, 244 (Tex. 2017)).
48
   See Natchez Reg’l Med. Ctr. v. Quorum Health Res., LLC, 879 F. Supp. 2d 556, 574 (S.D. Miss. 2012)
(declining to grant summary judgment to defendants on an aiding and abetting fraud claim); Dickens v. A-1
Auto Parts & Repair, Inc., No. 1:18-cv-162, 2019 WL 508074, at *2 (S.D. Miss. Feb. 8, 2019) (“Federal
courts in this district have concluded that Mississippi courts would recognize a claim of aiding and abetting
fraud or civil conspiracy under the Restatement (Second) of Torts § 876(b).”); U-Save Auto Rental of Am.,
Inc. v. Moses, No. 1:02-cv-689, 2006 WL 211955, at *1 (S.D. Miss. Jan. 27, 2006) (denying a motion to

                                                                                                          18
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 19 of 48




a cause of action based on section 876(b) but declined to hold that Mississippi law would

recognize a cause of action based on section 876(c). 457 B.R. at 409. The Receiver’s cause of

action arises under section 876(b), not section 876(c).49


            B. The complaint alleges sufficient facts to state a claim for aiding and abetting.

        “For harm resulting to a third person from the tortious conduct of another, one is subject to

liability if he knows that the other’s conduct constitutes a breach of duty and gives substantial

assistance or encouragement to the other so to conduct himself.” RESTATEMENT (SECOND)                       OF

TORTS § 876(b).

        Defendants knew that Lamar Adams was the manager of his company, Madison Timber.

They knew that Wayne Kelly was one of Madison Timber’s principals.50 They therefore knew that

Adams and Kelly owed Madison Timber fiduciary duties of care. Mississippi law requires a

manager to discharge his duties in good faith, with fair dealing, with ordinary care, and in a manner

that he reasonably believes is in the best interests of the company. See MISS. CODE ANN. §

79-29-123(6)(a). Adams and Kelly breached those duties by misusing Madison Timber’s

corporate form to sustain a Ponzi scheme. E.g., Official Stanford Inv’rs Comm. v. Greenberg

Traurig, LLP, No. 3:12-cv-4641, 2014 WL 12572881, at *8 (N.D. Tex. Dec. 17, 2014) (“the

underlying fiduciary duties on which Plaintiffs’ claims are based are those owed by directors and

officers of the Stanford Financial Group to their respective Stanford entities”).




dismiss a claim for aiding and abetting breach of contract); see also Wright v. Life Investors Ins. Co. of Am.,
No. 2:08-cv-3, 2008 WL 4450260, at *1 (N.D. Miss. Sept. 26, 2008) (denying a motion to dismiss a claim
for aiding and abetting fraud).
49
   Doc. 1 at ¶ 96.
50
   Doc. 1 at ¶ 29 (“Kelly had check-signing authority for Madison Timber and was sometimes held out as its
vice president.”).

                                                                                                            19
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 20 of 48




        The complaint alleges that Defendants, by recruiting investors to Madison Timber and

facilitating their investments, aided and abetted Adams and Kelly in “committing breaches of

duties owed by them to Madison Timber and in other tortious conduct.”51 E.g., Official Stanford

Inv’rs Comm. v. Breazeale Sachse & Wilson LLP, No. 3:11-cv-0329, 2015 WL 13740747, at *9,

n.11 and accompanying text (N.D. Tex. Mar. 24, 2015) (allegations that law firm referred clients to

Ponzi scheme support “reasonable inference” of substantial assistance). Among other breaches of

duty, the complaint specifically alleges that Defendants were reckless, grossly negligent, and at a

minimum negligent because they were in advantageous positions to discover that Madison Timber

was a fraud, but despite numerous red flags, failed to act as reasonable bank and financial services

professionals.52

        BankPlus argues that it cannot be liable for aiding and abetting because BankPlus had no

“knowledge [that it was] helping the primary violator breach a duty.” 53 But the complaint

expressly alleges that BankPlus “knew as early as 2009, and no later than 2015, that Madison

Timber was a fraud.”54 By 2015, BankPlus management had called Madison Timber “kind of

spooky”55 and “a pyramid scheme”56 and had noted that Madison Timber “doesn’t look/sound

good”57 and “appears to be money laundering.”58

        Indeed, there were warning signs all along. The complaint alleges all Defendants “knew or

should have known that Madison Timber was a Ponzi scheme” in view of the numerous red flags


51
   Doc. 1 at ¶ 97.
52
   Doc. 1 at ¶¶ 79–81; 104–113. The complaint further alleges the underlying torts of negligent supervision
and retention. Doc. 1 at ¶¶ 128–137.
53
   Doc. 31 at 24.
54
   Doc. 1 at ¶¶ 59–74.
55
   Doc. 1 at ¶ 61.
56
   Doc. 1 at ¶ 63.
57
   Doc. 1 at ¶ 62.
58
   Doc. 1 at ¶ 65.

                                                                                                        20
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 21 of 48




described in the complaint.59 BankPlus relies on the purported “universal rule in this country”—in

fact created out of whole cloth by Baker Donelson, a defendant in a related case—that “banks,

lawyers, brokerage houses, [or] accountants” are not liable for aiding and abetting a fraudulent

scheme based on “red flags, smoke, and other irregularities.”60 BankPlus, like Baker Donelson,

cites El Camino Res., LTD v. Huntington Nat’l Bank, 722 F. Supp. 2d 875, 907–08 (W.D. Mich.

2010). The only “universal rule” to which the El Camino court referred is the purported principle

that “a bank’s relationship is with its customer and that the bank owes third parties no duty of care

to monitor a customer’s activities.” 722 F. Supp. 2d at 907. That principle is inapplicable here, and

in any event, El Camino is not binding on this Court. Indeed, in Ponzi scheme cases decided in the

Fifth Circuit, awareness that an investment offered “unrealistic rates of return” supports

knowledge for aiding and abetting purposes. Janvey v. Proskauer Rose LLP, No. 3:13-cv-0477,

2015 WL 11121540, at *5 (N.D. Tex. June 23, 2015).

        The complaint’s allegations of BankPlus’s knowledge in addition to the alleged red flags

create a “plausible inference of [BankPlus’s] actual knowledge” that Madison Timber was a Ponzi

scheme, “which it then aided and abetted by permitting the fraud to continue through use of its

accounts after it had actual knowledge of the scheme.” Perlman v. Wells Fargo Bank, N.A., 559 F.

App’x 988, 996 (11th Cir. 2014).

        Gee Gee Patridge, Jason Cowgill, and Mutual of Omaha also argue they are not alleged to

have known Madison Timber was a Ponzi scheme.61 As discussed above, the complaint expressly

alleges that they “knew or should have known that Madison Timber was a Ponzi scheme” in view




59
   Doc. 1 at ¶ 56–58, 98.
60
   Doc. 31 at 25.
61
   Doc. 34 at 10–11; Doc. 41 at 5; Doc. 49 at 14.

                                                                                                  21
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 22 of 48




of the numerous red flags described in the complaint. 62 Nevertheless, Gee Gee Patridge was

“‘glad’ to serve as a ‘referral contact’ for new potential investors,”63 and indeed communicated

with potential investors with whom she had personal relationships and relayed information about

them to Wayne Kelly.64 The complaint alleges that Jason Cowgill accepted “new contracts” from

BankPlus customers when they wanted to reinvest in Madison Timber and “directed BankPlus

employees to wire money from the BankPlus customers’ accounts to Madison Timber.”65 Kelly

paid Cowgill commissions for this service. 66 The complaint alleges that Mutual of Omaha, a

sophisticated financial services company, was in an advantageous position to discover that

Madison Timber was a fraud, but did nothing to investigate it.67

        Given these and other factual allegations, the complaint sufficiently alleges Defendants

gave substantial assistance and encouragement to Adams and Kelly by lending their influence,

their professional services, and even their customers to Madison Timber.68 See, e.g., Rotstain,

2015 WL 13034513, at *11 (even the provision of “routine banking services” is “sufficient to

allege substantial assistance and an overt act in furtherance of a conspiracy” if those services

62
   Doc. 1 at ¶¶ 58, 89, 98, 131, 138, 141. The red flags are described above and in paragraph 58 of the
complaint.
63
   Doc. 1 at ¶ 40. Gee Gee Patridge was willing to refer new potential investors despite the fact that she had
never “independently confirm[ed] the underlying Madison Timber investments were real.” Doc. 34 at 4.
64
   Doc. 1 at ¶¶ 49 (“Gee Gee provided to Kelly contact information for Stewart’s investors . . . “); ¶ 41
(“Often Gee Gee already had a personal relationship with the potential investors who called her. Kelly
sometimes asked her opinion of a potential investor’s ‘investment capacity.’ In at least one instance she
surmised ‘I would think pretty large.’”).
65
   Doc. 1 at ¶ 50.
66
   Doc. 1 at ¶ 54.
67
   Doc. 1 at ¶¶ 79–80.
68
   Because Gee Gee Patridge and Jason Cowgill were BankPlus’s agents, and Stewart Patridge and Martin
Murphree were Mutual of Omaha’s agents, their knowledge is imputed to BankPlus and Mutual of Omaha,
respectively. See Lane v. Oustalet, 873 So. 2d 92, 95–96 (Miss. 2004) (“The law of agency generally
imputes knowledge and information received by an agent in conducting the business of a principal to the
principal, even where that knowledge or information is not communicated by the agent to the principal.”);
see also Proskauer, 2015 WL 11121540, at *5 (citing Texas agency law to impute a lawyer’s knowledge of
a Ponzi scheme to law firms where he was employed).

                                                                                                           22
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 23 of 48




“inherently facilitated the financial transactions and operations that formed the lifeblood of the

[Ponzi] scheme”).69


                                          ________________

        In summary, applying precedent, reading the complaint’s allegations in a light most

favorable to the Receiver, and indulging reasonable inferences in her favor, the complaint states a

claim for aiding and abetting.


IV.     The complaint states a claim for recklessness, gross negligence, and at a minimum
        negligence; and for negligent retention and supervision.

            A. The complaint states a claim for recklessness, gross negligence, and at a
               minimum negligence.

        “Negligence is a failure to do what the reasonable person would do under the same or

similar circumstances.” Estate of St. Martin v. Hixson, 145 So. 3d 1124, 1128 (Miss. 2014).

Recklessness “is a failure or refusal to exercise any care.” Maldonado v. Kelly, 768 So. 2d 906, 910

(Miss. 2000).70

        “To prevail in any type of negligence action, a plaintiff must first prove the existence of a

duty.” Griffith v. Entergy Mississippi, Inc., 203 So. 3d 579, 585 (Miss. 2016) (quoting Enter.

Leasing Co. S. Cent. v. Bardin, 8 So. 3d 866, 868 (Miss. 2009) (citing Laurel Yamaha, Inc. v.


69
   In an attempt to argue that “routine banking and trading activities” do not constitute substantial
assistance, BankPlus relies on cases brought by investors under the Commodity Exchange Act and Rule
10b-5 of the Securities and Exchange Act. See Amacker v. Renaissance Asset Mgmt. LLC, 657 F.3d 252
(5th Cir. 2011) (investors brought action against futures commission merchants for violation of Commodity
Exchange Act); Bane v. Sigmundr. Expl. Corp., 848 F.2d 579 (5th Cir. 1988) (investors brought action
under Rule 10b-5 of the Securities and Exchange Act); Woodward v. Metro Bank of Dallas, 522 F.2d 84
(5th Cir. 1975) (investors brought action under Rule 10b-5 of the Securities and Exchange Act). The
Receiver is not suing for misrepresentations made in connection with the sale of securities and thus these
cases are inapposite.
70
   See also Dame v. Estes, 101 So. 2d 644, 645 (Miss. 1958) (“Gross negligence is that course of conduct
which, under the particular circumstances, discloses a reckless indifference to consequences without the
exertion of any substantial effort to avoid them.”).

                                                                                                       23
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 24 of 48




Freeman, 956 So. 2d 897, 904 (Miss. 2007)). “In the context of an ordinary negligence action the

duty of care is the requirement ‘to conform to a specific standard for the protection of others

against the unreasonable risk of injury. . . .’” Clausell v. Bourque, 158 So. 3d 384, 391 (Miss. Ct.

App. 2015) (quoting Laurel Yamaha, Inc. v. Freeman, 956 So. 2d 897, 904 (Miss. 2007)). For

banks, Mississippi law provides a specific standard: they have a statutory duty of ordinary care,

which is defined as “observance of reasonable commercial standards, prevailing in the area in

which the person is located, with respect to the business in which the person is engaged.” MISS.

CODE ANN. § 75-3-103(a)(9); see also Delta Chem. & Petroleum, Inc. v. Citizens Bank of Byhalia,

Miss., 790 So. 2d 862 (Miss. Ct. App. 2001) (considering whether bank was negligent for failing to

apply “reasonable commercial standards”).

        BankPlus and its employees thus had a duty to use ordinary care, that is to observe

reasonable commercial standards, in the conduct of their business. They breached that duty: The

complaint alleges that BankPlus and its employees “were in advantageous positions to discover

that Madison Timber was a fraud”71 and “not only failed to exercise due care, they failed or

refused to exercise any care at all in their dealings with Madison Timber.” 72 The complaint

separately alleges that Lamar Adams and Wayne Kelly, with the assistance of BankPlus, breached

duties owed to Madison Timber by misusing its corporate form to sustain a Ponzi scheme. E.g.,

Greenberg Traurig, LLP, 2014 WL 12572881, at *8 (“the underlying fiduciary duties on which

Plaintiffs’ claims are based are those owed by directors and officers of the Stanford Financial

Group to their respective Stanford entities”).




71
   Doc. 1 at ¶ 107. The complaint further alleges that “[i]n view of the numerous red flags described in this
complaint, a reasonable person in the same or similar circumstances would have discovered that Madison
Timber was a fraud.” Id.
72
   Doc. 1 at ¶ 108.

                                                                                                          24
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 25 of 48




        BankPlus argues it did not owe any duty to Madison Timber, because it only owes duties to

its customers. As an initial matter, Madison Timber in fact was a customer of BankPlus. But

setting that fact aside, BankPlus’s liability for negligence is not limited to its customers. On this

point Mississippi statutory law is clear: “In all causes of action for . . . economic loss brought on

account of negligence, . . . privity shall not be a requirement to maintain said action.” MISS.

CODE ANN. § 11-7-20 (emphasis added). 73 The complaint expressly alleges “economic loss

brought on account of [BankPlus and the Individual Defendants’] negligence”: “But for

Defendants’ recklessness, or at a minimum negligence, Madison Timber would not have

continuously grown—it would have failed before ensnaring hundreds of new unwitting

investors.”74 The complaint states a claim for negligence.

        To argue it did not owe any duty, BankPlus relies on the Fifth Circuit’s opinion in Midwest

Feeders, Inc. v. Bank of Franklin, 886 F.3d 507 (5th Cir. 2018). The Fifth Circuit in that case did

not take into account section 11-7-20, which is controlling. MISS. CODE ANN. § 11-7-20 (“In all

causes of action for . . . economic loss brought on account of negligence, . . . privity shall not be a

requirement to maintain said action.”) (emphasis added). In any event, the Fifth Circuit observed

only that Mississippi case law did not “directly address[] whether a bank may owe a duty to a

non-customer in circumstances resembling [that] case.” Midwest Feeders, Inc., 886 F.3d at 515.

Relying on other courts’ interpretations of other states’ laws, the Fifth Circuit concluded that the

bank in Midwest Feeders did not owe a duty to the non-customer in that case. The Fifth Circuit

nevertheless acknowledged that “a bank may owe a duty to a non-customer in certain

73
   To be clear, the Receiver does not sue for misrepresentations made in connection with the sale of
securities under Mississippi Securities Law. Although it may be true that BankPlus and its employees were
negligent in the sale of securities, the Receiver has no standing to bring that claim—the claim belongs to
investors. It is important to distinguish the Receivership Estate’s negligence claim from that of an ordinary
investor. The Receivership Estate’s claimed damages are the debts incurred by Madison Timber, which
were proximately caused by recklessness, or at a minimum negligence, of BankPlus.
74
   Doc. 1 at ¶ 110.

                                                                                                          25
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 26 of 48




circumstances.” Id. at 518. Applying Midwest Feeders here, even if Madison Timber were not a

customer of BankPlus, this case would fall within the Fifth Circuit’s own exception: “[W]hile a

bank generally owes no duty to a non-customer, the bank may owe such a duty to a non-customer

[Madison Timber] where ‘a fiduciary relationship exists between the customer [Kelly and Adams]

and the non-customer [Madison Timber], the bank knows or ought to know of the fiduciary

relationship, and the bank has actual knowledge of its customer’s misappropriation.’” Id. at 519

(quoting Chang v. JPMorgan Chase Bank, N.A., 845 F.3d 1087, 1094–95 (11th Cir. 2017)); see

also id. (“Banks are discouraged from willfully ignoring warning signs that its customer may be

committing an intentional tort against the non-customer (with whom the customer as a fiduciary

relationship).”).

        These same principles apply to all Defendants, each of whom owed a duty of care to

Madison Timber to “to conform to a specific standard for the protection of others against the

unreasonable risk of injury. . . .” Clausell, 158 So. 3d at 391.75 Like BankPlus, all other Defendants

had a duty to use ordinary care in their dealings with Adams, Kelly, and Madison Timber. The

complaint alleges that they breached that duty because they “were in advantageous positions to

discover that Madison Timber was a fraud”76 and “not only failed to exercise due care, they failed

or refused to exercise any care at all in their dealings with Madison Timber.”77



75
   Gee Gee Patridge, Jason Cowgill, and Mutual of Omaha also contend that they owed no duty to Lamar
Adams or Madison Timber. Doc. 34 at 12; Doc. 41 at 5; Doc. 49 at 12. They are wrong. The complaint
separately expressly alleges that Lamar Adams and Wayne Kelly, with the assistance of Gee Gee Patridge,
Cowgill, and Mutual of Omaha, breached duties owed to Madison Timber by misusing its corporate form to
sustain a Ponzi scheme. E.g., Greenberg Traurig, LLP, 2014 WL 12572881, at *8 (“the underlying
fiduciary duties on which Plaintiffs’ claims are based are those owed by directors and officers of the
Stanford Financial Group to their respective Stanford entities”).
76
   Doc. 1 at ¶¶ 79, 107. The complaint further alleges that “[i]n view of the numerous red flags described in
this complaint, a reasonable person in the same or similar circumstances would have discovered that
Madison Timber was a fraud.” Id.
77
   Doc. 1 at ¶ 108.

                                                                                                          26
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 27 of 48




           B. The complaint states a claim for negligent retention and supervision against
              BankPlus and Mutual of Omaha.

       Separately, the complaint also states a claim for negligent retention and supervision. A

claim for negligent retention and supervision is “simply a negligence claim.” Roman Catholic

Diocese of Jackson v. Morrison, 905 So. 2d 1213, 1229 (Miss. 2005). “[A]n employer will be

liable for negligent hiring or retention of his employee when an employee injures a third party if

the employer knew or should have known of the employee’s incompetence or unfitness.”

Backstrom v. Briar Hill Baptist Church, Inc., 184 So. 3d 323, 327 (Miss. Ct. App. 2016) (quoting

Parmenter v. J&B Enters. Inc., 99 So. 3d 207, 217 (Miss. Ct. App. 2007)).

       Both BankPlus and Mutual of Omaha argue they cannot be liable for negligent retention

and supervision because “employers do not have a duty to supervise their employees when the

employees are off-duty or not working.”78 But the case on which BankPlus and Mutual of Omaha

rely, Seay, is the same case on which BankPlus unsuccessfully relies to argue the Individual

Defendants did not act within the scope of their employment. Seay held only that a Baker

Donelson shareholder’s romantic affair with a client’s wife was “different in kind from that

authorized” by Baker Donelson. Seay, 42 So. 3d at 487. As shown above, the Individual

Defendants’ acts were “of the kind [they were] employed to perform.” Id. (quoting Restatement

(Second) of Agency § 228(1)(a)). Among other things, the Individual Defendants facilitated wire

transfers, managed BankPlus customers’ investments, 79 provided office space at BankPlus’s

Southaven branch, and verified certain wires, commissions, and deposits of Madison Timber




78
   Doc. 31 at 27 (quoting Baker Donelson Bearman Caldwell & Berkowitz, P.C. v. Seay, 42 So. 3d 474, 489
(Miss. 2010)). See also Doc. 49 at 10 (arguing that an employer has no duty to uncover its employees’
“concealed, clandestine, personal activities,” citing Seay).
79
   Doc. 1 at ¶¶ 38–42, 49, 68–69.

                                                                                                    27
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 28 of 48




investors’ checks.80 Defendants also identified BankPlus customers who might be recruited to

invest in Madison Timber and recruited them in return for commissions paid by Wayne Kelly.81

These facts are sufficient to establish that the Individual Defendants acted within the scope of their

employments by BankPlus and Mutual of Omaha.

        At a minimum, BankPlus and Mutual of Omaha had a duty to supervise acts that the

Individual Defendants undertook within their offices and in reliance on their name and resources.

The complaint alleges sufficient facts, described above, which would establish that they failed to

do so. When a receiver adequately pleads that an employee “provided material assistance” to a

Ponzi scheme, a motion to dismiss a negligent retention or supervision claim should be denied

because it is “not unreasonable to infer” that employers “were aware to some degree” of the

material assistance, “[a]ssuming an ordinary degree of supervision.” Proskauer Rose LLP, 2015

WL 11121540, at *8.82

        Mutual of Omaha argues that the complaint does not allege that (1) Patridge and Murphree

were its employees, (2) Mutual of Omaha had any knowledge of Patridge and Murphree’s

misconduct, or (3) Mutual of Omaha’s negligence caused harm to Madison Timber.83 Mutual of

Omaha is incorrect on all accounts. First, the complaint expressly alleges that Stewart Patridge and

Martin Murphree were “registered investment advisor[s] and registered broker[s] affiliated with

Mutual of Omaha Investor Services, Inc. . . . and possibly . . . ordinary agent[s] affiliated with

80
   Doc. 1 at ¶¶ 34, 47.
81
   Doc. 1 at ¶¶ 31–32.
82
   The court in Proskauer applied Texas law to explain that negligent supervision “requires a plaintiff to
demonstrate that the employee’s tortious conduct was foreseeable to the employer.” Texas’s standard for
negligent supervision is the same as Mississippi’s. CoTemp, Inc. v. Houston W. Corp., 222 S.W.3d 487, 492
(Tex. App. 2007) (“The basis of responsibility under the doctrine of negligent retention is the master’s
negligence in retaining in his employ an incompetent servant whom the master knows, or by the exercise of
reasonable care should have known, was incompetent or unfit, thereby creating an unreasonable risk of
harm to others.”).
83
   Doc. 49 at 10–11.

                                                                                                       28
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 29 of 48




Mutual of Omaha.”84 The complaint further alleges that “Patridge and Murphree, as agents of

Mutual of Omaha, substantially assisted Madison Timber’s growth by recruiting new investors to

Madison Timber.” 85 Whether an employer-employee relationship exists between Mutual of

Omaha and its affiliated brokers is a question of fact not to be decided on a motion to dismiss.

Moreland v. Kimes & Stone Const. Co., 900 So. 2d 377, 379 (Miss. Ct. App. 2004) (denying

summary judgment because whether an “employer/employee relationship” was created “is a

question of fact for the jury to determine”). Second, the complaint expressly alleges that Mutual of

Omaha “knew or should have known of its agents’ incompetence or unfitness.”86 As Mutual of

Omaha acknowledges, the Receiver’s allegations of Mutual of Omaha’s constructive knowledge

are sufficient.87

        Finally, the complaint alleges that Mutual of Omaha’s negligence was a proximate cause of

Madison Timber’s harm. Mutual of Omaha contends Patridge and Murphree were no longer

affiliated with Mutual of Omaha when Madison Timber collapsed, but even if true, that fact does

not preclude the Receiver from establishing that Mutual of Omaha was a proximate cause of the

Receivership Estate’s harm. The complaint specifically alleges that “Madison Timber’s

relationship with Mutual of Omaha began in January 2011 and continued until Madison Timber’s

collapse on April 19, 2018” 88 and that, during that time, Mutual of Omaha, “which is a

sophisticated financial services company, was in an advantageous position to discover that

Madison Timber was a fraud . . . [and] had a duty to supervise its agents to ensure that they were


84
   Doc. 1 at ¶¶ 76–77.
85
   Doc. 1 at ¶ 79.
86
   Doc. 1 at ¶ 131.
87
   See Doc. 49 at 11. In support, Mutual of Omaha quotes Holmes v. Campbell Properties, Inc., 47 So. 3d
721, 720 (Miss. 2010), which states that—on summary judgment—“specific evidence of an employer’s
actual or constructive knowledge of the tortious tendencies” is sufficient.
88
   Doc. 1 at ¶ 75.

                                                                                                    29
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 30 of 48




not selling investments in a Ponzi scheme.”89 The fact that “Mutual of Omaha did nothing to

supervise its agents in their sales of Madison Timber investments—or if it did, . . . did nothing to

investigate Madison Timber . . . allowed Madison Timber to continue to grow.” 90 Mutual of

Omaha’s contribution to Madison Timber’s success—at any time during Madison Timber’s

existence—caused the debts of the Receivership Estate today.

        The complaint states claims against BankPlus and Mutual of Omaha for negligent retention

and supervision.


 V.     The complaint states a claim under Mississippi’s RICO Act.

        Mississippi’s Racketeer Influenced and Corrupt Organization Act (the “Mississippi RICO

Act”) makes it unlawful for any person “employed by, or associated with, any [fraud] enterprise to

conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering

activity . . . . ” MISS. CODE ANN. § 97-43-5.

        The complaint alleges that BankPlus and its employees “associated with”91 the Madison

Timber “fraud enterprise.” An enterprise, as defined by the Mississippi RICO statute, is “any

individual, sole proprietorship, partnership, corporation, union or other legal entity, or any

association or group of individuals associated in fact although not a legal entity.” MISS. CODE

ANN. § 97-43-3(c) (emphasis added).92 Madison Timber was a “fraud enterprise” because a fraud

enterprise includes one conducted by “mail or other means of communication,” and Lamar Adams


89
   Doc. 1 at ¶ 79.
90
   Doc. 1 at ¶¶ 80–81.
91
   See Miss. Code Ann. § 97-43-3 (“It is unlawful for any person employed by, or associated with, any
enterprise to conduct or participate, directly or indirectly, in such enterprise through a pattern of
racketeering activity or the collection of an unlawful debt.”).
92
   “[T]he existence of an enterprise is an element distinct from the pattern of racketeering activity” Boyle v.
United States, 556 U.S. 938, 947 (2009). But the evidence used to prove both elements “may in particular
cases coalesce”; in other words, “proof of a pattern of racketeering activity may be sufficient . . . to infer the
existence of an association-in-fact enterprise.” Id. at 947, 951 (internal quotation marks omitted).

                                                                                                               30
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 31 of 48




was convicted of wire fraud. See MISS. CODE ANN. § 97-43-3.1. BankPlus “associated together

[with Madison Timber] for a common purpose of engaging in a course of conduct.” Boyle, 556

U.S. at 946 (quoting U.S. v. Turkette, 452 U.S. 576, 583 (1981)) (“[A]n association-in-fact

enterprise is ‘a group of persons associated together for a common purpose of engaging in a course

of conduct.’”).

         At the motion to dismiss stage, an association-in-fact is sufficiently alleged if a complaint

“alleges the relationships among the individuals associated with the enterprise, the purpose of the

enterprise . . . , and longevity” sufficient to permit the associates to pursue the enterprise’s purpose.

See Hanover Am. Ins. Co. v. Gibbs, No. 15-cv-559, 2015 WL 5971139, at *5 (E.D. La. Oct. 14,

2015).

         Wayne Kelly, who was Lamar Adams’s chief “birddog,” a principal of Madison Timber,

and long-time friend of Stewart and Gee Gee Patridge, is at the center of the relationship between

BankPlus and Madison Timber. Kelly introduced the Patridges, and later Jason Cowgill and

Martin Murphree, to Adams and Madison Timber,93 invited them to recruit investors (including

BankPlus customers) to Madison Timber and to facilitate their investments, 94 and paid them

commissions.95 Gee Gee Patridge, a BankPlus senior executive, was “in constant contact with

Kelly,”96 facilitated transfers, or “loans,” from Kelly to Madison Timber that masked Madison

Timber’s insolvency,97 and even served as a reference for Madison Timber.98 Adams and Kelly

relied on Kelly’s relationship with Gee Gee and BankPlus to grow Madison Timber.



93
   Doc. 1 at ¶ 30.
94
   Doc. 1 at ¶¶ 19, 27–32, 33–37, 38–40, 49–56, 72.
95
   Doc. 1 at ¶¶ 29, 32, 35, 51, 54.
96
   Doc. 1 at ¶ 39.
97
   Doc. 1 at ¶¶ 68–69.
98
   Doc. 1 at ¶¶ 38–42.

                                                                                                      31
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 32 of 48




        The purpose of BankPlus’s association with Madison Timber is clear—BankPlus “assisted

Madison Timber’s growth by recruiting new investors to Madison Timber,” because, “[l]ike any

Ponzi scheme, Madison Timber had to continuously grow.”99 The longevity of Madison Timber

depended on BankPlus’s encouragement and assistance to achieve that purpose.100

        The complaint alleges that BankPlus participated in the “fraud enterprise” that was

Madison Timber. Mississippi’s RICO statute, as BankPlus explains, has a lower standard than its

federal analog for the “participation” element—Mississippi law prohibits participation in the

enterprise’s course of conduct generally, directly or indirectly. Compare MISS. CODE ANN. §

97-43-5(3) (“It is unlawful for any person . . . to . . . participate, directly or indirectly, in such

enterprise . . .”) (emphasis added) with 18 U.S.C. § 1962(c) (“It shall be unlawful for any person .

. . to . . . participate . . . in the conduct of such enterprise’s affairs . . .”). The complaint expressly

alleges BankPlus’s general participation in Madison Timber’s course of conduct: BankPlus

employees “recruit[ed] new investors to Madison Timber, including BankPlus’s own customers;

len[t] their influence to Madison Timber, including serving as a reference to potential investors;

len[t] their resources, including BankPlus office space, for Madison Timber meetings; facilitat[ed]

the financial transactions on which Madison Timber relied . . . and facilitate[ed] transfers, or

‘loans,’” designed to mask Madison Timber’s insolvency.101

        BankPlus argues that the complaint does not allege a pattern of racketeering activity. For

there to be a pattern, there must be “at least two (2) incidents of racketeering conduct.” MISS. CODE



99
   Doc. 1 at ¶¶ 19, 27. See also, e.g., Doc. 1 at ¶ 31 (Stewart Patridge “set about identifying BankPlus
customers who he might recruit to invest in Madison Timber.”); ¶ 38 (“Gee Gee Patridge . . . helped Kelly
recruit bigger investors in Jackson.”); ¶ 50 (Jason Cowgill “directed BankPlus employees to wire money
from the BankPlus customers’ accounts to Madison Timber” when they wanted to reinvest.”).
100
    Doc. 1 at ¶ 91. See also Doc. 1 at ¶ 27 (“Madison Timber’s relationship with BankPlus began in January
2011 and continued until Madison Timber’s collapse on April 19, 2018.”).
101
    Doc. 1 at ¶ 27.

                                                                                                        32
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 33 of 48




ANN. § 97-43-3(d). The incidents must “have the same or similar intents, results, accomplices,

victims, or methods of commission or otherwise are interrelated by distinguishing characteristics

and are not isolated incidents.” Id. Racketeering activity means “to commit, to attempt to commit,

to conspire to commit . . . any crime which is chargeable under [Mississippi’s RICO Act].” MISS.

CODE ANN. § 97-43-3 (emphasis added).

        The complaint alleges that Lamar Adams was convicted of wire fraud and pleaded guilty to

a “scheme and artifice to defraud,”102 a crime Adams committed with the assistance of, and in

conspiracy with, BankPlus. Alleging that BankPlus conspired with Adams to commit wire fraud is

enough—but the complaint goes farther. It alleges that BankPlus’s association with Madison

Timber “began in January 2011 and continued until Madison Timber’s collapse on April 19,

2018,” and that BankPlus’s “participation allowed the Madison Timber ‘fraud enterprise’ to

continuously grow.”103 The complaint then details specific incidents—certainly more than the two

required—in which BankPlus participated in Madison Timber’s scheme. The complaint alleges

that, among other things, BankPlus employees facilitated wire transfers, managed BankPlus

customers’ investments,104 provided office space at BankPlus’s Southaven branch, and verified

certain wires, commissions, and deposits of Madison Timber investors’ checks.105

        Finally, the complaint alleges facts sufficient to show that BankPlus had knowledge of the

racketeering activity. BankPlus, citing Mississippi’s wire fraud statute, argues that Mississippi’s

RICO Act contains a knowledge component, but that the complaint “never alleges BankPlus’

actual knowledge of any fraudulent conduct.” 106 BankPlus ignores the allegations made in


102
    Doc. 1 at ¶ 22.
103
    Doc. 1 at ¶ 124.
104
    Doc. 1 at ¶¶ 38–42, 49, 68–69.
105
    Doc. 1 at ¶¶ 34, 47.
106
    Doc. 31 at 22.

                                                                                                33
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 34 of 48




paragraphs 59 through 71 of the complaint, which expressly allege BankPlus’s actual knowledge:

In in light of multiple internal reports and inquiries, “as early as 2009, and no later than 2015,

others in BankPlus suspected, and eventually confirmed, that Madison Timber was a fraud.”107

BankPlus further ignores that, by 2015, BankPlus management had called Madison Timber “kind

of spooky”108 and “a pyramid scheme”109 and had noted that Madison Timber “doesn’t look/sound

good” 110 and “appears to be money laundering.” 111 BankPlus instead argues that “[t]he

Complaint’s ‘red flags’ are insufficient to plead knowledge of unlawful actions.” As discussed

above, the complaint does not rely on red flags alone—but even so, the alleged red flags are

sufficient to show that BankPlus was “subjectively aware of a high probability” that Madison

Timber was a fraud. Chaney v. Dreyfus Service Corp., 595 F.3d 219, 240 (5th Cir. 2010).

        BankPlus’s reliance on the Fifth Circuit’s opinion in Chaney for the proposition that “red

flags” are insufficient to plead knowledge of unlawful actions does not help BankPlus. In Chaney,

the Fifth Circuit affirmed the district court’s grant of summary judgment on a receiver’s RICO

claim because “the record [did] not establish that any individual at [the defendant’s office] was

subjectively aware of a high probability that [the fraudster] was engaged in money laundering.” Id.

The “red flags” in Chaney were insufficient to establish knowledge for RICO purposes only

because the defendant’s employees were not trained to recognize the “red flags” associated with

money laundering. Id. The court recognized that “red flags” may have been sufficient to establish

knowledge if the defendant’s employees were “trained to recognize the ‘red flags’ associated with

money laundering.” Id. Here, by contrast, BankPlus employed a “certified anti-money laundering


107
    Doc. 1 at ¶¶ 59–71.
108
    Doc. 1 at ¶ 61.
109
    Doc. 1 at ¶ 63.
110
    Doc. 1 at ¶ 62.
111
    Doc. 1 at ¶ 65.

                                                                                                34
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 35 of 48




specialist” with the expertise to recognize such red flags, and who in fact concluded that Madison

Timber “appear[ed] to be money laundering.”112 BankPlus employed, and utilized, exactly the

type of employee the court in Chaney observed would show a RICO defendant is “subjectively

aware of a high probability that [a fraudster] was engaged in money laundering.” Chaney, 595 F.3d

at 240.

          The complaint states a claim for RICO liability under Mississippi law.113


VI.       The complaint states a claim under Mississippi’s Uniform Fraudulent Transfer Act.

          Under Mississippi’s Uniform Fraudulent Transfer Act (“MUFTA”), the Receiver is

entitled to avoid any transfers made with “actual intent to hinder, delay or defraud any creditor.”

MISS. CODE ANN. § 15-3-107(1). In the Fifth Circuit, “proving that [a transferor] operated as a

Ponzi scheme establishes the fraudulent intent behind the transfers it made.” Janvey v. Alguire,

647 F.3d 585, 598 (5th Cir. 2011) (quoting SEC v. Res. Dev. Int’l, LLC, 487 F.3d 295, 301 (5th Cir.

2007) (alteration in original)) (analyzing Texas’s Uniform Fraudulent Transfer Act).

          The complaint explains that Madison Timber was a Ponzi scheme. Investors in Madison

Timber “were being repaid with new investors’ money.”114 “[I]n a classic Ponzi scheme, as new

investments [come] in . . . , some of the new money [is] used to pay earlier investors.” U.S. v.

Setser, 568 F.3d 482, 486 (5th Cir. 2009). On this basis alone, the complaint states a claim to avoid

the payments from Madison Timber to Cowgill.




112
    Doc. 1 at ¶ 65; see also Doc. 1 at ¶¶ 59–71.
113
    BankPlus points to this Court’s requirement in federal RICO cases that a plaintiff submit a “RICO Case
Statement.” Doc. 31 at 30. As BankPlus acknowledges, neither this Court—nor any other Mississippi
court—has required a RICO case statement to be filed in connection with a claim under Mississippi’s RICO
Act. In any event, the complaint sufficiently alleges the RICO claim asserted against BankPlus and how
those allegations satisfy Mississippi’s RICO statute.
114
    Doc. 1 at ¶ 18.

                                                                                                       35
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 36 of 48




            A. The Receiver has standing to pursue her fraudulent transfer claims.

        Cowgill argues that the Receiver has no standing to assert fraudulent transfer claims

because she is not a creditor. The Fifth Circuit has rejected this argument. See Janvey v. Dillon

Gage, Inc. of Dallas, 856 F.3d 377, 385 (5th Cir. 2017) (“Janvey has standing to bring a TUFTA

claim on behalf of a Stanford entity.”); Janvey v. Brown, 767 F.3d 430 (5th Cir. 2014) (“[B]ecause

the Ponzi scheme principals—Stanford and Davis—caused the Stanford entities to make

fraudulent transfers that harmed the entities by dissipating their assets without receiving

reasonably equivalent value in return, the Stanford principals are properly viewed as debtors under

TUFTA, and the Stanford entities are the defrauded creditors under TUFTA.”) 115 ; Janvey v.

Democratic Senatorial Campaign Comm., Inc., 712 F.3d 185, 192 (5th Cir. 2013) (“[W]e

conclude that the Receiver has standing to assert the claims of [a Stanford entity], and any other

Stanford entity in receivership, against the [defendants] to recover the contributions made to them

without reasonably equivalent value by the Stanford Ponzi operation.”); Janvey v. Suarez, 978 F.

Supp. 2d 685, 698 (“[The Receiver and OSIC] on behalf of the receivership entities, act as

creditors in this context by bringing claims for equitable disgorgement of the receivership estate’s

former assets that were allegedly transferred in a fraudulent setting to Suarez, who holds the role of

a debtor in this context.”).

        Suarez noted that the definitions of relevant terms under TUFTA—which are identical to

the definitions provided in MUFTA—“solidify the conclusion” that a receiver acts as a creditor in

the context of fraudulent transfer claims. The court stated:

        Under TUFTA, a “creditor” simply means a “ ‘person’ . . . who has a claim.” TEX.
        BUS. & COM. CODE ANN. § 24.002(4) (West 2013). In turn, a “person” is defined as
        “an individual, partnership, corporation, association, organization, government or


  TUFTA, like MUFTA, provides remedies for “creditors” to recover fraudulent transfers. Compare
115

MISS. CODE ANN. § 15-3-111 with TEX. BUS. & COM. CODE ANN. § 24.008.

                                                                                                   36
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 37 of 48




       governmental subdivision or agency, business trust, estate, trust, or any other legal
       or commercial entity.” Id. § 24.002(9). This broad definition of a person captures
       Plaintiffs’ roles as a Receiver and an organization acting on behalf of those that
       form the receivership estate, which makes Plaintiffs creditors for TUFTA purposes.
       Further, Plaintiffs’ allegations in the Complaint constitute TUFTA “claims”
       because the term is defined as “a right to payment or property, whether or not the
       right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
       unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” Id. §
       24.002(3).

Id.

MUFTA’s definitions of “creditor,” “person,” and “claim” are identical to the definitions of those

terms in TUFTA, and a “creditor” under MUFTA “means a person who has a claim.” MISS. CODE

ANN. § 15-3-101(c), (d), (i). The Receiver is a defrauded creditor under MUFTA.


           B. Transfers from a Ponzi scheme are presumptively made with fraudulent
              intent and without reasonably equivalent value.

       Cowgill next argues the complaint does not allege “actual intent” because it only alleges

two of fourteen “badges of fraud” listed in MUFTA. See MISS. CODE ANN. § 15-3-107(2). But

Madison Timber was a Ponzi scheme, and “[i]n [the Fifth] circuit, proving that [a transferor]

operated as a Ponzi scheme establishes the fraudulent intent behind the transfers it made.” S.E.C v.

Res. Dev. Int’l, LLC, 487 F.3d 295, 301 (5th Cir. 2007); see also Quilling v. Schonsky, 247 Fed.

App’x 583, 586 (5th Cir. 2007) (“[T]ransfers made from a Ponzi scheme are presumptively made

with intent to defraud, because a Ponzi scheme is, as a matter of law, insolvent from inception.”).

       Moreover, in a Ponzi scheme case, a “transferee[’s] knowing participation is irrelevant” to

whether a transfer was fraudulent. Janvey v. Alguire, 647 F.3d 585, 598 (5th Cir. 2011). A

receiver’s proof of the existence of a Ponzi scheme “obviat[es] the need to prove fraudulent intent

of the transferees,” in this case, Cowgill. Id. at 599 (emphasis in original). A receiver need only

show “that each individual received transfers of money from the Ponzi scheme” to establish that

the transfers were fraudulent. Id.

                                                                                                 37
        Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 38 of 48




           The complaint alleges that Cowgill “received 1% of each dollar of each investment made

by an investor recruited by Stewart, and 2% of each dollar of each investment made by an investor

recruited by him” from Madison Timber.116 Because Madison Timber was a Ponzi scheme, it

follows that Madison Timber’s transfers of money to Cowgill were “presumptively made with the

intent to defraud.” Quilling, 247 Fed. App’x at 586.

           Further, as a matter of law, a recruiter like Cowgill who induces new investors to invest in

a Ponzi scheme does not provide reasonably equivalent value in exchange for his commission

payments. “It takes cheek to contend that in exchange for the payments he received, the [Madison

Timber] Ponzi scheme benefitted from his efforts to extend the fraud by securing new

investments.” Warfield v. Byron, 436 F.3d 551, 560 (5th Cir. 2006). Cowgill, like the

recruiter-investor in Warfield, extended the Madison Timber fraud by recruiting new investors to

the scheme.117 Cowgill did not provide reasonably equivalent value for the payments he received.

The complaint states a fraudulent transfer claim against Cowgill.


VII.       Mutual of Omaha Insurance Company and Mutual of Omaha Investor Services, Inc.
           are alter egos.

           “The Mississippi Supreme Court defines alter ego as ‘[a] corporation used by an individual

in conducting personal business, the result being that a court may impose liability on the individual

by piercing the corporate veil when fraud has been perpetrated on someone dealing with the

corporation.’” Jordan v. Maxfield & Oberton Holdings LLC, 173 F. Supp. 3d 355, 360 (S.D. Miss.

2016) (quoting Tanfield Eng’g Sys., Inc. v. Thornton, 97 So. 3d 694, 702 (Miss. 2012) (some




116
      Doc. 1 at ¶ 54.
117
      See, e.g., Doc. 1 at ¶¶ 54–55.

                                                                                                    38
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 39 of 48




internal quotation marks omitted)).118 “The presence of an alter ego relationship is a question of

fact.” Flores v. Bodden, 488 Fed. App’x 770, 775 (5th Cir. 2012). This issue is therefore

inappropriate for resolution on a motion to dismiss. See Smith v. Regional Transit Authority, 756

F.3d 340, 347 (5th Cir. 2014) (“[D]isputed questions of fact are anathema to Rule 12(b)(6)

jurisprudence . . . .”).

        The allegations in the complaint, taken as true, are sufficient to allege that Mutual of

Omaha Insurance Company (“MOIC”) and Mutual of Omaha Investment Services, Inc. (“MOIS”)

are alter egos.

        MOIC argues that the complaint does not allege any of the “ten non-exclusive factors”

Mississippi courts look to “[i]n determining whether piercing the corporate veil is permitted.”119

MOIC relies on Buchanan v. Ameristar Casino Vicksburg, Inc., 957 So. 2d 969 (Miss. 2007), but

the Mississippi Supreme Court in Buchanan expressly stated that “this Court has not adopted the

[ten] factors as applied by the federal courts.” Id. at 977 (emphasis added). Instead, the factors

considered by Mississippi courts are: “(a) some frustration of contractual expectations regarding

the party to whom [the plaintiff] looked for performance; (b) the flagrant disregard of corporate

formalities by the defendant corporation and its principals; (c) a demonstration of fraud or other

equivalent misfeasance on the part of the corporate shareholder.” Id. (quoting Gray v. Edgewater




118
    Alter ego liability applies to equally to related corporate entities. “(A)ccording to a number of cases, the
notion of separate corporate existence of parent and subsidiary or affiliated corporations will not be
recognized where one corporation is so organized and controlled and its business conducted in such a
manner as to make it merely an agency, instrumentality, adjunct, or alter ego of another corporation.” Beco,
Inc. v. Am. Fid. Fire Ins. Co., 370 So. 2d 1343, 1346 (Miss. 1979) (quoting 18 Am. Jr. 2d Corporations § 17,
at 565–66 (1965) (emphasis added)) .
119
    Doc. 49 at 4.

                                                                                                             39
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 40 of 48




Landing, Inc., 541 So. 2d 1044, 1047 (Miss. 1989)). The complaint sufficiently alleges facts,

described herein, that if true would satisfy each prong of the piercing the corporate veil test.120

         The complaint explains that MOIC “authorized or directed” the acts of MOIS and its

agents; it is therefore reasonable to infer that Adams and Madison Timber looked to MOIC for

performance.121 See Foamex, L.P. v. Superior Prods. Sales, Inc., 361 F. Supp. 2d 576, 577 (N.D.

Miss 2005) (noting proof of the “frustration of performance” prong was presented when a

corporate shareholder “undertook to personally pay” debts incurred by the corporation). The

complaint also alleges that MOIC and MOIS “effectively operate as a single business enterprise”;

it is therefore reasonable to infer that MOIC and MOIS disregarded corporate formalities.122

        Finally, the complaint alleges more than sufficient facts, described herein, that if true

demonstrate fraud on the part of MOIC, MOIS, and MOIS’s agents Patridge and Murphree. It is

this prong that is most significant to Mississippi courts. See Kramer v. Keys, 643 F.2d 382, 385

(5th Cir. Apr. 1981) (“Mississippi recognizes the principle that its courts will ignore separate

corporate entities in order to defeat a fraud, wrong or injustice, at least where as here, the rights of

third persons are concerned.”) (internal citation omitted).




120
    But see Phillips v. MSM, Inc., No. 3:12-cv-175, 2015 WL 420327 (S.D. Miss. Feb. 2, 2015):
“Mississippi law . . . allows for exceptions to the three-part standard [for veil-piercing] where rigidly
maintaining the corporate entity would subvert the ends of justice.” Id. at *9. In Phillips, although there
was no evidence the defendants had disregarded corporate formalities, they had transferred assets from one
corporation to another, which “served to avoid liability” for a judgment. See id. Those transfers created a
question of fact as to whether defendants had “subverted justice.” Id.
121
    Doc. 1 at ¶ 141.
122
    Doc. 1 at ¶ 141. The “corporate formalities” prong is generally proved or disproved not at the motion to
dismiss stage but after document discovery has revealed whether corporate formalities were in fact
observed. See, e.g., Rest. of Hattiesburg, LLC v. Hotel & Rest. Supply, Inc., 84 So. 3d 32, 42 (Miss. Ct. App.
2012) (analyzing whether documents that were produced evidenced separate accounting and thus created a
fact issue on this prong); Gecko Prods. Corp. v. Casablanca Constr. Inc., 250 So. 3d 508, 513–14 (Miss.
Ct. App. 2018) (finding “credible evidence to support this prong” in light of defendant’s failure to produce
any documents showing maintenance of corporate formalities).

                                                                                                           40
         Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 41 of 48




           Moreover, as this Court explained in Jordan, the alter ego doctrine, while “often discussed

 in conjunction with piercing the corporate veil,” has “a different application and analysis.” 173 F.

 Supp. 3d at 360 (quoting Jackson & Miller, 3 Encyclopedia of Mississippi Law § 22:37 (2001)

 (noting the two phrases are “generally used without great specificity of meaning”)). Alter ego

 liability “has an unmistakable air of equity.” Id. at 361 (quoting Jackson & Miller, 3 Encyclopedia

 of Mississippi Law § 22:38 (2001)). This Court observed in Jordan that failing to apply the alter

 ego doctrine in that case “could sanction a fraud.” Id. The same risk applies here. It risks

 sanctioning a fraud indeed to use the legal fiction of corporate separateness to relieve from liability

 a sophisticated financial services company that is alleged to have been “in an advantageous

 position to discover that Madison Timber was a fraud,” but instead turned a blind eye to its agents’

 substantial assistance in recruiting new investors to Madison Timber’s fraudulent scheme.123


VIII.      The Receiver’s claims are not for deepening insolvency, and she has standing to sue
           for the harm Defendants caused to the Receivership Estate.

           BankPlus and Mutual of Omaha contend that, even if the complaint adequately states

 claims (which it does), the complaint should nonetheless be dismissed because its claimed

 damages are for “deepening insolvency.” 124 BankPlus admits that “deepening insolvency” is

 “unacknowledged” in the Receiver’s complaint. That is because she does not allege deepening

 insolvency, either as an independent cause of action or as a measure of damages.

           “Deepening insolvency has been defined as prolonging an insolvent corporation’s life

 through bad debt, causing the dissipation of corporate assets.” In re SI Restructuring, Inc., 532

 F.3d 355, 363 (5th Cir. 2008). Put another way, a deepening insolvency claim is one made on

 behalf of a once-legitimate and viable corporation for “the fraudulent prolongation of its life past

 123
       See Doc. 1 at ¶¶ 79–81.
 124
       Doc. 31 at 34–36; Doc. 49 at 15–16.

                                                                                                     41
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 42 of 48




solvency.” Official Comm. of Unsecured Creditors v. R.F. Lafferty & Co., 267 F.3d 340, 351 (3d

Cir. 2001). 125 Madison Timber was an insolvent, illegal enterprise from its inception. The

Receiver does not allege that Defendants caused a legitimate business to become insolvent or less

solvent; she does not allege “diminution in value,” as BankPlus suggests. 126 She alleges that

Defendants’ commission of multiple independent torts was “essential to the growth” of a Ponzi

scheme and that but for Defendants’ “encouragement and assistance,” Madison Timber “would

have failed before ensnaring hundreds of new investors.” 127 Defendants’ tortious actions

contributed to Madison Timber’s success over time, and therefore to the Receivership Estate’s

liabilities today.

        It is well established in the Fifth Circuit that equity receivers have standing to assert tort

claims based on “the harm to the Receivership Estate’s ability to repay its creditors”—that is, to

sue for damages in the form of increased and unnecessary liability to third parties. See, e.g.,

Rotstain v. Trustmark National Bank, No. 3:09-cv-2384, 2015 WL 13034513, *9 (N.D. Tex. Apr.

21, 2015) (“[T]he Receiver has standing to assert tort claims based on the harm to the Receivership

Estate’s ability to repay its creditors.”); Janvey v. Willis of Colorado Inc., No. 3:13-cv-3980, 2014

WL 12670763, at *4 (N.D. Tex. Dec. 5, 2014), amended for other reasons sub nom. Official

Stanford Inv’rs Comm. v. Willis of Colorado, Inc., No. 3:13-cv-3980, 2015 WL 13742125 (N.D.

Tex. Feb. 4, 2015) (allegations that “Defendants knowingly contributed to the growth and success

125
    In each of the cases on which BankPlus relies a once-solvent entity suffered a loss in value. See In re SI
Restructuring, Inc., 532 F.3d 355, 362 (5th Cir. 2008) (plaintiff argued that “the value of the company
deteriorated as a result of [a] loan transaction, thus decreasing the amount of funds available for the
creditors”); In re VarTec Telecom, Inc., 335 B.R. 631, 645 (Bankr. N.D. Tex. 2005) (defendant loaned
money to an entity, allegedly allowing entity “to go deeper into the zone of insolvency, to become more
insolvent, or to exist past the point of insolvency”); In re Hallwood Energy, L.P., No. 10-03263, slip op. at
20 (Bankr. N.D. Tex. Nov. 18, 2013) (a bankrupt entity argued its “value was substantially diminished” as
a result of its attorney’s breaches). Madison Timber never had any value; the Receiver’s claims are for
Defendants’ contribution to its increased and unnecessary legal and financial liability to third parties.
126
    Doc. 31 at 35–36.
127
    Doc. 1 at ¶¶ 91, 100, 110, 125, 134.

                                                                                                           42
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 43 of 48




of the scheme, thereby increasing the Receivership Estate’s liability to its creditors” are, “[f]or the

purposes of standing, . . . enough to state an injury to the Receivership Estate . . . .”); Official

Stanford Inv’rs Comm. v. Greenberg Traurig, LLP, No. 3:12-cv-4641, 2014 WL 12572881, at *6

(N.D. Tex. Dec. 17, 2014) (“This Court has held that the Receiver may assert tort claims against

third parties based on allegations that the third parties’ torts contributed to the liabilities of the

Receivership Estate.”); Janvey v. Adams & Reese, LLP, No. 3:12-cv-0495, 2013 WL 12320921, at

*4 (N.D. Tex. Sept. 11, 2013) (“[B]ecause the Lawyer Defendants and the Director Defendants did

not stop Stanford from controlling his entities to perpetuate his fraud and use Stanford Entities

funds for his own lavish lifestyle, money was improperly diverted from the entities, causing injury

to those entities. This harmed the Stanford Entities’ ability to repay their creditor-investors.”). The

extent to which Defendants’ actions harmed the Receivership Estate is not one of standing; it is a

question of damages not to be decided on a motion to dismiss.


IX.     The in pari delicto doctrine does not bar the Receiver’s claims.

        BankPlus, Gee Gee Patridge, Jason Cowgill, and Mutual of Omaha all argue the Receiver’s

claims against them are barred by the in pari delicto doctrine. The doctrine is an equitable,

affirmative defense, which provides that “a wrongdoer is not entitled to compel contribution from

a joint tortfeasor.” Sneed v. Ford Motor Co., 735 So. 2d 306, 308 (Miss. 1999). BankPlus contends

the doctrine relieves it of liability for its “inaction” and “passivity”—“really negligence or

silence”—simply because, according to BankPlus, Lamar Adams was the “active” wrongdoer.128


128
    Doc. 31 at 37. BankPlus cites Long Term Care, Inc. v. Jesco, Inc., 560 So. 2d 717 (Miss. 1990), for the
proposition that an “active wrongdoer” is more at fault than a “passive wrongdoer.” Doc. 31 at 37. Long
Term Care considered whether, under the doctrine of “common law indemnity,” a tortfeasor who
volunteered payment to the injured plaintiff in a premises liability case was entitled to indemnity from its
fellow tortfeasor. The question here is not one of indemnity. And this is not a premises liability case. Reed v.
D & D Drilling & Expl., Inc., 27 So. 3d 414, 416 (Miss. Ct. App. 2009) (declining to consider an argument
related to passive negligence because the case was not a premises liability case). In any event, BankPlus

                                                                                                             43
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 44 of 48




Gee Gee Patridge and Mutual Omaha contend the doctrine is a defense to their tortious conduct

because they are “innocent” 129 and “derived no benefit” 130 from Madison Timber. These

arguments have no basis in law or equity.

        BankPlus argues allowing the Receiver, who stands in the shoes of Adams and Madison

Timber, to sue others, including BankPlus, “strains judicial notions of standing past their breaking

points.”131 The Fifth Circuit disagrees. See, e.g., Rotstain, 2015 WL 13034513, at *9 (“The Court

has rejected [the argument that the Receiver has no standing to bring tort claims] in the past and

held that the Receiver has standing to assert tort claims based on the harm to the Receivership

Estate’s ability to repay its creditors.”); Greenberg Traurig, LLP, 2014 WL 12572881, at *4

(“This Court has held that the Receiver may assert tort claims against third parties based on

allegations that the third parties’ torts contributed to the liabilities of the Receivership Estate.”);

Willis of Colorado, Inc., 2014 WL 12670763, at *3 (allowing the receiver to pursue “common law

tort claims because they allege that Defendants’ participation in a fraudulent marketing scheme

increased the sale of Stanford’s CDs, ultimately resulting in greater liability for the Receivership

Estate”); Adams & Reese, LLP, 2013 WL 12320921, at *1 (allowing the receiver to pursue civil

conspiracy claim is for conspiracy to commit fraud, breaches of fiduciary duty, fraudulent

was not a “passive wrongdoer.” See Borne v. Estate of Carraway, 118 So. 3d 571, 588 (Miss. 2013)
(quoting Titus v. Williams, 844 So. 2d 459, 466 (Miss. 2003) (“One is only passively negligent if he merely
fails to act in fulfillment of duty of care which law imposes upon him, while one is actively negligent if he
participates in some manner in conduct or omission which caused injury.”); J.B. Hunt Transp., Inc. v.
Forrest Gen. Hosp., 34 So. 3d 1171, 1174 (Miss. 2010) (for a wrongdoer to be “passive,” he must be “free
of fault” and must not have “actively or affirmatively participate[d] in the wrong”). As expressly alleged in
the complaint, BankPlus actively participated in growing the Madison Timber Ponzi scheme. For example,
the complaint alleges that BankPlus, Gee Gee Patridge, Stewart Patridge, Jason Cowgill, and Martin
Murphree formed an agreement with Wayne Kelly, a principal of Madison Timber, to recruit investors to
the Ponzi scheme. Kelly paid them commissions for each investor they recruited. The complaint further
alleges that BankPlus employees provided office space at BankPlus’s Southaven branch and verified
certain wires, commissions, and deposits of Madison Timber investors’ checks.
129
    Doc. 49 at 7.
130
    Doc. 34 at 15.
131
    Doc. 31 at 37.

                                                                                                          44
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 45 of 48




transfers, and conversion because the lawyer defendants “were in advantageous positions to

discover Stanford’s fraud and . . . they either failed to discover it or discovered it and chose not to

act because they benefitted from the enterprise through their director fees or legal fees”).

       In federal equity receiverships, the Fifth Circuit has adopted the “innocent successor”

exception to the in pari delicto doctrine. This exception allows a receiver to assert tort claims

against professionals even though she has stepped into the wrongdoer’s shoes. The rationale for

applying the “innocent successor” exception in a federal equity receivership such as this is

straightforward: A receiver has a duty to maximize the value of a receivership estate for the benefit

of victims, and “[a]pplication of in pari delicto would undermine one of the primary purposes of

the receivership.” Jones v. Wells Fargo Bank, N.A., 666 F.3d 955, 966 (5th Cir. 2012). Application

of in pari delicto in a federal equity receivership would also “be inconsistent with the purposes of

the [in pari delicto] doctrine,” which is “not for the benefit of either party and not to punish either

of them, but for the benefit of the public.” Id. (quoting Lewis v. Davis, 145 Tex. 468, 199 S.W.2d

146, 151 (1947)); see also Janvey v. Adams & Reese, LLP, No. 3:12-cv-0495, 2013 WL 12320921,

at *3 (N.D. Tex. Sept. 11, 2013) (“In other words, whether to apply in pari delicto typically

depends on what best serves public policy.”).

       “It is [therefore] well established [in the Fifth Circuit] that when the receiver acts to protect

innocent creditors . . . [s]he can maintain and defend actions done in fraud of creditors even though

the corporation would not be permitted to do so.” Jones, 666 F.3d at 966 (internal quotation marks

and citation omitted). Indeed, the Stanford court has refused to apply the in pari delicto doctrine to

that receiver’s claims against professionals. See, e.g., Greenberg Traurig, LLP, 2014 WL

12572881, at *4 (“This Court has already held that the in pari delicto defense has little application

when a receiver seeks to reclaim assets for innocent investors.”); Willis of Colorado, Inc., 2014



                                                                                                     45
      Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 46 of 48




WL 12670763, at *4 (same); Adams & Reese, LLP, 2013 WL 12320921, at *3 (“The Fifth Circuit,

when applying Texas law, seems to hold the view that when a receiver is protecting innocent

creditors or recovering assets for investors and creditors, the defense of in pari delicto should be

rejected generally.”).

       Jason Cowgill contends that “Mississippi courts have not yet spoken on the question” and

speculates that, if asked, they would find that the “innocent successor” exception does not apply

here.132 Cowgill, like Gee Gee Patridge and Mutual of Omaha, premises his argument on case law

from the Seventh Circuit, New York, and South Carolina.133 Neither Cowgill, Gee Gee Patridge,

or Mutual of Omaha explain why they believe Mississippi courts would look to courts in the

Seventh Circuit, New York, or South Carolina for guidance, when courts in the Fifth Circuit have

addressed the issue repeatedly and convincingly. They do not explain why they believe

Mississippi courts would reject the Fifth Circuit’s rationale in virtually identical cases.

       Indeed, Mississippi courts have long recognized “important limitations” to the in pari

delicto doctrine. Morrissey v. Bologna, 123 So. 2d 537, 543 (Miss. 1960). “Even where the

contracting parties are in pari delicto, the courts may interfere from motives of public policy.

Whenever public policy is considered as advanced by allowing either party to sue for relief against

the transaction, then relief is given to him.” Id.; see also Rideout v. Mars, 54 So. 801, 802 (Miss.

1911) (“However, there is a well-defined exception to that rule, which is that, where the paramount

public interest demands it, the court will intervene in favor of one as against the other.”).

       There is a “paramount public interest” in the Receiver’s recovery. Rideout, 54 So. at 802.

There is no public interest in, and the purpose of the in pari delicto doctrine is not served by,

132
    Jason Cowgill acknowledges the exception. See Doc. 41 at 11. Without using the label “innocent
successor exception,” Gee Gee Patridge and Mutual of Omaha make essentially the same arguments. See
Doc. 34 at 14–16; Doc. 49 at 5–7.
133
    Doc. 34 at 14–15; Doc. 41 at 11–12; Doc. 49 at 5–7.

                                                                                                 46
        Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 47 of 48




barring the Receiver from pursuing claims against defendants who are alleged to have aided and

abetted a Ponzi scheme by their recklessness.134 Excepting the Receiver from the in pari delicto

doctrine is prudent and consistent with Fifth Circuit and Mississippi law.

           Like the courts before it, this Court too should find “in pari delicto no impediment to the

Receiver’s standing to assert [her] tort claims.” Greenberg Traurig, LLP, 2014 WL 12572881, at

*4.


                                            CONCLUSION

           Defendants have not stated a basis for dismissing any of the Receiver’s claims against

them. The Receiver asks to be permitted to proceed with discovery, in anticipation of presenting of

her case to a jury.




134
      Doc. 1 at ¶¶ 86–88.

                                                                                                   47
     Case 3:19-cv-00196-CWR-FKB Document 54 Filed 06/17/19 Page 48 of 48




June 17, 2019
Respectfully submitted,

/s/ Lilli Evans Bass                               /s/ Kristen D. Amond
BROWN BASS & JETER, PLLC                           FISHMAN HAYGOOD, LLP
Lilli Evans Bass, Miss. Bar No. 102896             Admitted pro hac vice
LaToya T. Jeter, Miss. Bar No. 102213              Brent B. Barriere, Primary Counsel
1755 Lelia Drive, Suite 400                        Jason W. Burge
Jackson, Mississippi 39216                         Kristen D. Amond
Tel: 601-487-8448                                  Rebekka C. Veith
Fax: 601-510-9934                                  201 St. Charles Avenue, Suite 4600
bass@bbjlawyers.com                                New Orleans, Louisiana 70170
Receiver’s counsel                                 Tel: 504-586-5253
                                                   Fax: 504-586-5250
                                                   bbarriere@fishmanhaygood.com
                                                   jburge@fishmanhaygood.com
                                                   kamond@fishmanhaygood.com
                                                   rveith@fishmanhaygood.com
                                                   Receiver’s counsel




                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.



       Date: June 17, 2019                    /s/ Kristen D. Amond




                                                                                                   48
